Exhibit 10.23

Portions of this exhibit marked [*] are requested to be treated confidentially.

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”), dated as of August 18, 2011
(the “Closing Date”) by and among MIDCAP FUNDING III, LLC, a Delaware limited
liability company, with an office located at 7735 Old Georgetown Road, Suite
400, Bethesda, Maryland 20814 (“MidCap”), as administrative agent (“Agent”), the
Lenders listed on Schedule 1 hereto and otherwise party hereto from time to time
(each a “Lender”, and collectively the “Lenders”), and FURIEX PHARMACEUTICALS,
INC., a Delaware corporation, APBI HOLDINGS, LLC, a North Carolina limited
liability company, DEVELOPMENT PARTNERS, LLC, a Delaware limited liability
company, and GENUPRO, INC., a North Carolina corporation (either individually or
collectively as the context may require, the “Borrower”), provides the terms on
which Lenders agree to lend to Borrower and Borrower shall repay Lenders. The
parties agree as follows:

 

  1. ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed in accordance
with GAAP. Calculations and determinations must be made in accordance with GAAP.
Capitalized terms not otherwise defined in this Agreement shall have the
meanings set forth in Section 14. All other terms contained in this Agreement,
unless otherwise indicated, shall have the meaning provided by the Code to the
extent such terms are defined therein.

 

  2. LOAN AND TERMS OF PAYMENT

2.1 Promise to Pay. Borrower hereby unconditionally promises to pay to each
Lender in accordance with its respective Pro Rata Share, the outstanding
principal amount of all Credit Extensions made by the Lenders, and accrued and
unpaid interest thereon, and any other amounts due hereunder as and when due in
accordance with this Agreement.

2.2 Term Loans.

(a) Availability. Subject to the terms and conditions of this Agreement, during
the Draw Period, the Lenders agree, severally and not jointly, to make one or
more term loans to Borrower in an aggregate amount up to FIFTEEN MILLION AND
NO/100 Dollars ($15,000,000.00) according to each Lender’s Term Loan Commitment
as set forth on Schedule 1 hereto (such term loans are hereinafter referred to
singly as a “Term Loan”, and collectively as the “Term Loans”). After repayment,
no Term Loan may be re-borrowed. The Term Loans shall be made available to
Borrower in two tranches. The first tranche (“Tranche One”) shall be in an
amount equal to TEN MILLION AND NO/100 Dollars ($10,000,000.00) and shall be
advanced on the Closing Date. The second tranche (“Tranche Two”) shall be in an
amount equal to FIVE MILLION AND NO/100 Dollars ($5,000,000.00) and shall be
advanced to Borrower in a single sum during the Draw Period, immediately after
the Tranche Two Eligibility Date, so long as all of the conditions to funding
set forth in Section 3.2 have been met or waived by Agent and Lenders.

(b) Interest Payments and Repayment. Commencing on the first (1st) Payment Date
following the Funding Date of Tranche One and of Tranche Two, respectively, and
continuing on the Payment Date of each successive month thereafter through and
including the Maturity Date, Borrower shall make monthly payments of interest to
each Lender in accordance with its respective Pro Rata Share, in arrears, and
calculated as set forth in Section 2.3. Commencing on the Amortization Date, and
continuing on the Payment Date of each successive month thereafter through and
including the Maturity Date, Borrower shall make consecutive monthly payments of
principal to each Lender in accordance with its respective Pro Rata Share, as
calculated by Agent based upon: (i) the amount of such Lender’s Term Loans,
(ii) the effective rate of interest, as determined in Section 2.3, and (iii) a
straight-line amortization schedule for each Credit Extension beginning on the
Amortization Date and ending on the Maturity Date. All unpaid principal and
accrued interest with respect to the Term Loans is due and payable in full on
the Maturity Date. The Term Loans may be prepaid only in accordance with
Sections 2.2(c) and 2.2(d).



--------------------------------------------------------------------------------

(c) Mandatory Prepayments. If the Term Loans are accelerated following the
occurrence of an Event of Default, Borrower shall immediately pay to each Lender
in accordance with its respective Pro Rata Share, an amount equal to the sum of:
(i) all outstanding principal of the Term Loans and all other Obligations, and
all accrued and unpaid interest thereon, plus (ii) the Final Payment, plus
(iii) the Prepayment Fee, plus (iv) all other sums that shall have become due
and payable, including Lenders’ Expenses.

(d) Permitted Prepayment of Loans. Borrower shall have the option to prepay all,
but not less than all, of the Term Loans advanced by the Lenders under this
Agreement; provided, however, that Borrower (i) provides written notice to Agent
of its election to prepay the Term Loans at least ten (10) days prior to such
prepayment, and (ii) pays to each Lender in accordance with its respective Pro
Rata Share, on the date of such prepayment, an amount equal to the sum of:
(A) all outstanding principal of the Term Loans and all other Obligations, and
all accrued interest thereon, plus (B) the Final Payment, plus (C) the
Prepayment Fee, plus (D) all other sums that shall have become due and payable,
including Lenders’ Expenses.

2.3 Payment of Interest on the Credit Extensions.

(a) Computation of Interest. Interest on the Credit Extensions and all fees
payable hereunder shall be computed on the basis of a 360-day year and the
actual number of days elapsed in the period during which such interest accrues.
In computing interest on any Credit Extension, the date of the making of such
Credit Extension shall be included and the date of payment shall be excluded;
provided, however, that if any Credit Extension is repaid on the same day on
which it is made, such day shall be included in computing interest on such
Credit Extension.

(b) Interest Rate Determination. Subject to the provisions of Section 2.3(c)
below, each Term Loan shall bear interest at a fixed rate on the outstanding
principal amount thereof from the Funding Date for such Term Loan until paid in
full at a rate per annum equal to the sum of (i) the greater of (A) the LIBOR
Rate in effect as of the applicable Interest Rate Determination Date and
(B) three percent (3.0%), plus (ii) the LIBOR Rate Margin. As of each Interest
Rate Determination Date, Agent shall determine (which determination shall,
absent manifest error in calculation, be final, conclusive and binding upon all
parties) the interest rate that shall apply to the Term Loan. In the event that
Agent shall have determined (which determination shall be final and conclusive
and binding upon all parties hereto), as of any Interest Rate Determination Date
with respect to any Term Loan, that adequate and fair means do not exist for
ascertaining the interest rate applicable to such Term Loan on the basis
provided for in the definition of Base LIBOR Rate, then Agent may select a
comparable replacement index and corresponding margin.

(c) Default Rate. Upon the occurrence and during the continuance of an Event of
Default, at the election of the Agent or Required Lenders, Obligations shall
bear interest at a rate per annum that is four percent (4.0%) above the rate
that is otherwise applicable thereto (the “Default Rate”). Any such election to
apply the Default Rate by Agent or Required Lenders may, in Agent’s or Required
Lenders’ sole discretion, become effective retroactively as of the date of such
Event of Default having occurred. Payment or acceptance of the increased
interest rate provided in this Section 2.3(c) is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of Agent or Lenders.

(d) Debit of Accounts. Any Lender may debit any of Borrower’s Deposit Accounts,
including the Designated Deposit Account, for principal and interest payments
when due or any other amounts Borrower owes the Lenders under the Loan Documents
when due. These debits shall not constitute a set-off.

(e) Payments. Payments of principal and/or interest received after 12:00 Noon
Eastern Standard Time are considered received at the opening of business on the
next Business Day. When a payment is due on a day that is not a Business Day,
the payment is due the next Business Day and additional fees or interest, as
applicable, shall continue to accrue until paid. All payments to be made by
Borrower hereunder or under any other Loan Document, including payments of
principal and interest made hereunder and pursuant to any other Loan Document,
and all fees, expenses, indemnities and reimbursements, shall be made without
set-off, recoupment or counterclaim, in lawful money of the United States and in
immediately available funds. All payments required under this Agreement are to
be made directly to Agent unless otherwise directed by Agent in writing.

 

2



--------------------------------------------------------------------------------

(f) Maximum Lawful Rate. In no event shall the interest charged hereunder, with
respect to the Term Loans and corresponding promissory notes (if any) or any
other obligations of Borrower under any of the Loan Documents exceed the maximum
amount permitted under the Laws of the State of Maryland. Notwithstanding
anything to the contrary herein or elsewhere, if at any time the rate of
interest payable hereunder or under any promissory note or other Loan Document
(the “Stated Rate”) would exceed the highest rate of interest permitted under
any applicable Law to be charged (the “Maximum Lawful Rate”), then for so long
as the Maximum Lawful Rate would be so exceeded, the rate of interest payable
shall be equal to the Maximum Lawful Rate; provided, however, that if at any
time thereafter the Stated Rate is less than the Maximum Lawful Rate, Borrower
shall, to the extent permitted by Law, continue to pay interest at the Maximum
Lawful Rate until such time as the total interest received is equal to the total
interest which would have been received had the Stated Rate been (but for the
operation of this provision) the interest rate payable. Thereafter, the interest
rate payable shall be the Stated Rate unless and until the Stated Rate again
would exceed the Maximum Lawful Rate, in which event this provision shall again
apply. In no event shall the total interest received by any Lender exceed the
amount which it could lawfully have received, had the interest been calculated
for the full term hereof at the Maximum Lawful Rate. If, notwithstanding the
prior sentence, any Lender has received interest hereunder in excess of the
Maximum Lawful Rate, then such excess amount shall be applied to the reduction
of the principal balance of such Lender’s Term Loan or to other amounts (other
than interest) payable hereunder, and if no such principal or other amounts are
then outstanding, such excess or part thereof remaining shall be paid to
Borrower. In computing interest payable with reference to the Maximum Lawful
Rate applicable to any Lender, such interest shall be calculated at a daily rate
equal to the Maximum Lawful Rate divided by the number of days in the year in
which such calculation is made.

2.4 Fees and Expenses. Borrower shall pay to each Lender:

(a) Origination Fee. A non-refundable origination fee to each Lender, in
accordance with its respective Pro Rata Share, equal to the product of (i) one
half of one percent (0.50%) multiplied by (ii) the aggregate Term Loan
Commitment on the Closing Date that is funded by the Lenders, of which fifty
thousand and no/100 dollars ($50,000.00) shall be due and payable on the Funding
Date of Tranche One, and twenty-five thousand and no/100 dollars ($25,000.00)
shall be due and payable if and on the date when the Funding Date of Tranche Two
occurs;

(b) Final Payment. The Final Payment, when due under Section 2.2(c) or 2.2(d),
or otherwise on the Tranche Two Maturity Date, to each Lender, in accordance
with its respective Pro Rata Share;

(c) Prepayment Fee. The Prepayment Fee, if and when due under Section 2.2(c) or
2.2(d), to each Lender, in accordance with its respective Pro Rata Share
immediately prior to application of the corresponding prepayment; and

(d) Lenders’ Expenses. All of Lenders’ Expenses incurred through and after the
Closing Date, when due (and in the absence of any other due date specified
herein, such Lenders’ Expenses shall be due upon demand).

2.5 Additional Costs. If any new Law or regulation increases a Lender’s costs or
reduces its income for any Term Loan, Borrower shall pay the increase in cost or
reduction in income or additional expense; provided, however, that Borrower
shall not be liable for any amount attributable to any period before one hundred
eighty (180) days prior to the date such Lender notifies Borrower of such
increased costs. Each Lender agrees that it shall allocate any increased costs
among its customers similarly affected in good faith and in a manner consistent
with such Lender’s customary practice.

2.6 Payments and Taxes. Any and all payments made by Borrower under this
Agreement or any other Loan Document shall be made free and clear of and without
deduction for any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
governmental authority (including any interest, additions to tax or penalties
applicable thereto) other than any taxes imposed on or measured by any Lender’s
overall net income and franchise taxes imposed on it (in lieu of net income
taxes), by a jurisdiction (or any political subdivision thereof) as a result of
any Lender being organized or resident, conducting business (other than a
business deemed to arise from such Lender having executed, delivered

 

3



--------------------------------------------------------------------------------

or performed its obligations or received a payment under, or enforced, or
otherwise with respect to, this Agreement or any other Loan Document) or having
its principal office in such jurisdiction (“Indemnified Taxes”). If any
Indemnified Taxes shall be required by Law to be withheld or deducted from or in
respect of any sum payable under this Agreement or any other Loan Document to
any Lender, (a) an additional amount shall be payable as may be necessary so
that, after making all required withholdings or deductions (including
withholdings or deductions applicable to additional sums payable under this
Section) such Lender receives an amount equal to the sum it would have received
had no such withholdings or deductions been made, (b) Borrower shall make such
withholdings or deductions, (c) Borrower shall pay the full amount withheld or
deducted to the relevant taxing authority or other authority in accordance with
applicable Law, and (d) Borrower shall deliver to such Lender evidence of such
payment. Borrower’s obligation hereunder shall survive the termination of this
Agreement.

2.7 Secured Promissory Notes. Each Term Loan shall be evidenced by a Secured
Promissory Note in the form attached as Exhibit D hereto (each a “Secured
Promissory Note”), and shall be repayable as set forth herein. Borrower
irrevocably authorizes each Lender to make or cause to be made, on or about the
Funding Date of any Term Loan or at the time of receipt of any payment of
principal on such Lender’s Secured Promissory Note, an appropriate notation on
such Lender’s Secured Promissory Note Record reflecting the making of such Term
Loan or (as the case may be) the receipt of such payment. The outstanding amount
of each Term Loan set forth on such Lender’s Secured Promissory Note Record
shall be prima facie evidence of the principal amount thereof owing and unpaid
to such Lender, but the failure to record, or any error in so recording, any
such amount on such Lender’s Secured Promissory Note Record shall not limit or
otherwise affect the obligations of Borrower hereunder or under any Secured
Promissory Note to make payments of principal of or interest on any Secured
Promissory Note when due. Upon receipt of an affidavit of an officer of a Lender
as to the loss, theft, destruction, or mutilation of its Secured Promissory
Note, Borrower shall issue, in lieu thereof, a replacement Secured Promissory
Note in the same principal amount thereof and of like tenor.

 

  3. CONDITIONS OF LOANS

3.1 Conditions Precedent to Initial Credit Extension. Each Lender’s obligation
to make a Term Loan is subject to the condition precedent that Agent shall
consent to or shall have received, in form and substance satisfactory to Agent
and Lenders, such documents, and completion of such other matters, as Agent may
reasonably deem necessary or appropriate, including, without limitation:

(a) duly executed original signatures to this Agreement, the Perfection
Certificate and the other Loan Documents to which Borrower is a party;

(b) duly executed original Secured Promissory Notes in favor of each Lender with
a face amount equal to such Lender’s Term Loan Commitment;

(c) duly executed original signatures to the Control Agreements with Silicon
Valley Bank and Merrill Lynch;

(d) a pledge agreement, in form and substance reasonably satisfactory to Agent,
executed by each Loan Party and pledging to Agent, for the benefit of itself and
the Lenders, a security interest in (a) 100% of the shares of the outstanding
capital stock or limited liability company interests of any class of each
Subsidiary of each Loan Party that is incorporated under the laws of any State
of the United States or the District of Columbia (other than the [*]),
(b) shares of the outstanding capital stock or limited liability company
interests of any class of each Foreign Subsidiary that constitute 65% of the
total combined voting power of all capital stock or limited liability company
interests of all classes of such Foreign Subsidiary (provided, that with respect
to any Foreign Subsidiary, to the extent that there is no material increase in
Borrower’s federal income tax liability from a pledge or one hundred percent
(100%) of such shares or equity interests of such Foreign Subsidiary, such
pledge shall be for one-hundred percent (100%) of such Foreign Subsidiary’s
outstanding voting and non-voting capital stock or limited liability company
interests) and (c) any and all Indebtedness (as defined below) owing to Loan
Parties (the “Pledge Agreement”)

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

4



--------------------------------------------------------------------------------

(e) the formation documents of Borrower certified by the Secretary of State of
the state of organization of Borrower as of a date no earlier than thirty
(30) days prior to the Closing Date;

(f) good standing certificates dated as of a date no earlier than thirty
(30) days prior to the Closing Date from each Borrower’s state of organization
and each state in which the nature of Borrower’s business requires it to be
qualified to transact business;

(g) duly executed original signatures to the completed Borrowing Resolutions for
Borrower;

(h) certified copies, dated as of a recent date, of financing statement
searches, as Agent shall request, accompanied by written evidence (including any
UCC termination statements) that the Liens indicated in any such financing
statements either constitute Permitted Liens or have been or, in connection with
the initial Credit Extension, will be terminated or released;

(i) a landlord’s consent executed by PPD in favor of Agent in respect of
Borrower’s facilities at 3900 Paramount Parkway, Suite 150, Morrisville, North
Carolina 27560;

(j) a legal opinion of Borrower’s counsel dated as of the Closing Date together
with the duly executed original signatures thereto;

(k) evidence satisfactory to Agent that the insurance policies required by
Section 6.5 hereof are in full force and effect, together with appropriate
evidence showing loss payable and/or additional insured clauses or endorsements
in favor of Agent, for the ratable benefit of Lenders; and

(l) payment of the origination fee described in Section 2.4(a) and the Lenders’
Expenses described in Section 2.4(d).

3.2 Conditions Precedent to all Credit Extensions. The obligation of each Lender
to make each Credit Extension, including the initial Credit Extension, is
subject to the following conditions precedent:

(a) timely receipt by the Agent of an executed Payment/Advance Form in the form
of Exhibit B attached hereto;

(b) the representations and warranties in Section 5 shall be true, correct and
complete in all material respects on the date of the Payment/Advance Form and on
the Funding Date of each Credit Extension; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, and no Default or Event of Default shall
have occurred and be continuing or result from the Credit Extension. Each Credit
Extension shall constitute Borrower’s representation, warranty and confirmation
that the conditions set forth in this clause (b) have been satisfied; and

(c) in such Lender’s sole discretion, there has not been any Material Adverse
Change or any material impairment in the general affairs, management, results of
operation, financial condition or the prospect of repayment of the Obligations,
or any material adverse deviation by Borrower from the most recent business plan
of Borrower presented to and accepted by Agent.

3.3 Covenant to Deliver. Borrower agrees to deliver to Agent each item required
to be delivered to Agent under this Agreement as a condition precedent to any
Credit Extension. Borrower expressly agrees that a Credit Extension made prior
to the receipt by Agent of any such item shall not constitute a waiver by the
Lenders of Borrower’s obligation to deliver such item, and any such Credit
Extension in the absence of a required item shall be made in Agent’s sole
discretion.

 

5



--------------------------------------------------------------------------------

3.4 Procedures for Borrowing. Subject to the prior satisfaction of all other
applicable conditions to the making of a Term Loan set forth in this Agreement,
to obtain a Term Loan, Borrower shall notify Agent (which notice shall be
irrevocable) by electronic mail, facsimile, or telephone by 12:00 noon Eastern
time ten (10) Business Days prior to the date the Term Loan is to be made.
Together with any such electronic or facsimile notification, Borrower shall
deliver to Agent by electronic mail or facsimile a completed Payment/Advance
Form executed by a Responsible Officer or his or her designee. Upon receipt of a
Payment/Advance Form, Agent shall promptly provide a copy of the same to each
Lender. Agent may rely on any telephone notice given by a person whom Agent
reasonably believes is a Responsible Officer or designee.

 

  4. CREATION OF SECURITY INTEREST

4.1 Grant of Security Interest. Borrower hereby grants to Agent, for the ratable
benefit of the Lenders, to secure the payment and performance in full of all of
the Obligations, a continuing security interest in, and pledges to Agent, for
the ratable benefit of the Lenders, the Collateral, wherever located, whether
now owned or hereafter acquired or arising, and all proceeds and products
thereof. Borrower represents, warrants, and covenants that the security interest
granted herein is and shall at all times continue to be a first priority
perfected security interest in the Collateral, subject only to Permitted Liens
that may have priority by operation of applicable Law. If Borrower shall acquire
a commercial tort claim (as defined in the Code), Borrower shall promptly notify
Agent in a writing signed by Borrower of the general details thereof (and
further details as may be reasonably required by Agent) and grant to Agent, for
the ratable benefit of the Lenders, in such writing a security interest therein
and in the proceeds thereof, all upon the terms of this Agreement, with such
writing to be in form and substance reasonably satisfactory to Agent.

4.2 Authorization to File Financing Statements. Borrower hereby authorizes Agent
to file financing statements, without notice to Borrower, with all appropriate
jurisdictions to perfect or protect Agent’s and each Lender’s interest or rights
hereunder, including a notice that any disposition of the Collateral not
permitted hereunder, by either Borrower or any other Person, shall be deemed to
violate the rights of Agent and the Lenders under the Code.

 

  5. REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as follows at all times unless expressly
provided below:

5.1 Due Organization, Authorization: Power and Authority.

(a) Borrower and each of its Subsidiaries are duly existing and in good
standing, as Registered Organizations in their respective jurisdictions of
formation and are qualified and licensed to do business and are in good standing
in any jurisdiction in which the conduct of their business or their ownership of
property requires that they be qualified except where the failure to be so
qualified could not reasonably be expected to result in a Material Adverse
Change. Borrower represents and warrants that (i) Borrower’s exact legal name is
that indicated on Schedule 5.1 and on the signature page hereof; (ii) Borrower
is an organization of the type and is organized in the jurisdiction set forth on
Schedule 5.1; (iii) Schedule 5.1 accurately sets forth Borrower’s organizational
identification number or accurately states that Borrower has none; (iv) Schedule
5.1 accurately sets forth Borrower’s place of business, or, if more than one,
its chief executive office as well as Borrower’s mailing address (if different
than its chief executive office); and (v) Borrower has not, in the past five
(5) years, changed its jurisdiction of formation, organizational structure or
type, or any organizational number assigned by its jurisdiction. Further, in
connection with this Agreement, Borrower has delivered to Agent a completed
Perfection Certificate signed by Borrower (the “Perfection Certificate”). All
other information set forth on the Perfection Certificate pertaining to Borrower
and each of its Subsidiaries is accurate and complete (it being understood and
agreed that Borrower may from time to time update certain information in the
Perfection Certificate after the Closing Date, to the extent permitted by one or
more specific provisions in this Agreement).

(b) The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s Operating Documents; (ii) contravene, conflict with, constitute a
default under or violate any material Requirement of Law; (iii) contravene,
conflict or violate any applicable order, writ, judgment, injunction, decree,
determination or award of any

 

6



--------------------------------------------------------------------------------

Governmental Authority by which Borrower or any of its Subsidiaries or any of
their property or assets may be bound or affected; (iv) require any action by,
filing, registration, or qualification with, or Governmental Approval from, any
Governmental Authority (except such Governmental Approvals which have already
been obtained and are in full force and effect); or (v) constitute an event of
default under any material agreement by which Borrower or any of its
Subsidiaries or their respective properties is bound. Borrower is not in default
under any agreement to which it is a party or by which it is bound in which the
default could reasonably be expected to have a Material Adverse Change.

5.2 Collateral.

(a) Collateral Accounts. Borrower has good title to, has rights in, and has the
power to grant a security interest in and transfer each item of the Collateral
upon which it purports to grant a Lien hereunder, free and clear of any and all
Liens, except Permitted Liens. Borrower has no Deposit Accounts, Securities
Accounts, Commodity Accounts or other investment accounts other than the
Collateral Accounts with the banks and/or financial institutions listed on
Schedule 5.2(a), for which Borrower has given Agent notice and taken such
actions as are necessary to grant to Agent, for the ratable benefit of Lenders,
a perfected security interest therein; provided, that subject to the post
closing requirement set forth as paragraph (a) on Schedule 6.12, Borrower shall
not be required to enter into a Control Agreement with respect to the Collateral
Accounts located at Branch Banking & Trust Company that are listed on Schedule
5.2 (a).

(b) Accounts. The Accounts are bona fide, existing obligations of the Account
Debtors.

(c) Inventory. All Sale Inventory is in all material respects of good and
marketable quality, free from material defects. All Development Inventory
manufactured for use in and/or used in clinical trials has been synthesized in
accordance with current ‘Good Manufacturing Practices’ making it suitable for
use in humans.

(d) Intellectual Property and License Agreements. A list of all of Borrower’s
copyrights, copyright applications, trademarks, trademark applications, patents
and patent applications (“Subject Intellectual Property”) and all license
agreements (including all in-bound license agreements, but excluding
over-the-counter software that is commercially available to the public) is set
forth on Schedule 5.2(d), which indicates, for each item of property: (i) the
name of Borrower owning such Subject Intellectual Property or licensee to such
license agreement; (ii) Borrower’s identifier for such property (i.e., name of
patent, license, etc.), (iii) whether such property is Subject Intellectual
Property (or application therefor) owned by Borrower or is property to which
Borrower has rights pursuant to a license agreement, and (iv) the expiration
date of such Subject Intellectual Property or license agreement. In the case of
any license agreement, Schedule 5.2(d) further indicates, for each: (A) the name
and address of the licensor, (B) the name and date of the license agreement
pursuant to which Intellectual Property is licensed, (C) whether or not such
license agreement grants an exclusive license to Borrower, and (D) whether there
are any restrictions in such license agreement as to the ability of Borrower to
grant a security interest in and/or to transfer any of its rights as a licensee
under such license agreement. Except as noted on Schedule 5.2(d), Borrower is
the sole owner of its Subject Intellectual Property, except for non-exclusive
licenses granted to its customers in the Ordinary Course of Business. Each
Patent is properly filed and maintained, no part of the Subject Intellectual
Property has been judged invalid or unenforceable, in whole or in part, and to
the best of Borrower’s knowledge (x) no claim has been made that any part of the
Subject Intellectual Property violates the rights of any third party, except to
the extent such claim could not reasonably be expected to result in a Material
Adverse Change and (y) each Patent is valid and enforceable.

(e) Location of Collateral. On the Closing Date, the Collateral, exclusive of
Development Inventory, is located at the address(es) identified on Schedule
5.2(e), and is not in the possession of any third party bailee (such as a
warehouse) except as disclosed Schedule 5.2(e), and as of the Closing Date, no
such third party bailee possesses components of the Collateral, exclusive of
Development Inventory, in excess of Twenty-Five Thousand Dollars ($25,000) or
which constitutes Borrowers’ Books. None of the components of the Collateral,
other than Development Inventory, shall be maintained at locations other than as
disclosed Schedule 5.2(e) on the Closing Date or as permitted pursuant to
Section 7.2. In the event that Borrower, after the Closing Date, intends to
store or otherwise deliver any portion of the Collateral, other than Development
Inventory, to a bailee in excess of One Hundred Thousand Dollars ($100,000) or
which constitutes Borrowers’ Books, then Borrower will first receive the written
consent of Agent and such bailee must execute and deliver a bailee agreement in
form and substance

 

7



--------------------------------------------------------------------------------

satisfactory to Agent in its sole discretion. Without limiting the foregoing, in
the event that (x) PPD is in default under its lease for the premises located at
3900 Paramount Parkway, Suite 150, Morrisville, North Carolina 27560 or (y) such
lease is terminated and Borrower enters into a new or separate lease with the
owner of such premises or if the owner confirms Borrower’s sublease shall remain
in effect, then in either case of (x) or (y), upon the request of Agent,
Borrower shall obtain a landlord waiver in form and substance satisfactory to
Agent executed by such owner and by Borrower in favor of Agent.

5.3 Litigation. Except for routine proceedings (which shall not include any
enforcement action or other adverse proceedings) with the FDA or other similar
regulatory agencies, or as otherwise disclosed on Schedule 5.3 hereto, there are
no actions or proceedings pending or, to the knowledge of the Responsible
Officers, threatened in writing by or against Borrower or any of its
Subsidiaries involving more than One Hundred Thousand Dollars ($100,000.00).

5.4 No Material Deterioration in Financial Condition; Financial Statements. All
consolidated financial statements for Borrower and any of its Subsidiaries
delivered to Agent fairly present, in conformity with GAAP, in all material
respects Borrower’s consolidated financial condition and Borrower’s consolidated
results of operations; provided, however, the interim financial statements of
Borrower lack footnotes and are subject to year-end audit adjustments, all in
accordance with GAAP . There has not been any material deterioration in
Borrower’s consolidated financial condition since the date of the most recent
financial statements and projections submitted to Agent.

5.5 Solvency. The fair salable value of Borrower’s assets (including goodwill
minus disposition costs) exceeds the fair value of its liabilities. After giving
effect to the transactions described in this Agreement, (a) Borrower is not left
with unreasonably small capital in relation to its business as presently
conducted, and (b) Borrower is able to pay its debts (including trade debts) as
they mature.

5.6 Regulatory Compliance.

(a) Borrower is not an “investment company” or a company “controlled” by an
“investment company” under the Investment Company Act of 1940, as amended.
Borrower is not engaged as one of its important activities in extending credit
for margin stock (under Regulations X, T and U of the Federal Reserve Board of
Governors). Borrower has complied in all material respects with the Federal Fair
Labor Standards Act. Neither Borrower nor any of its Subsidiaries is a “holding
company” or an “affiliate” of a “holding company” or a “subsidiary company” of a
“holding company”, as each term is defined and used in the Public Utility
Holding Company Act of 2005. Borrower has not violated any Laws, ordinances or
rules, the violation of which could reasonably be expected to have a Material
Adverse Change. None of Borrower’s or any of its Subsidiaries’ properties or
assets has been used by Borrower or any Subsidiary or, to Borrower’s knowledge,
by previous Persons, in disposing, producing, storing, treating, or transporting
any hazardous substance other than in material compliance with applicable Laws.
Borrower has obtained all Required Permits, or has contracted with third parties
holding Required Permits, necessary for compliance with all Laws and all such
Required Permits are current. Borrower and each of its Subsidiaries have
obtained all consents, approvals and authorizations of, made all declarations or
filings with, and given all notices to, all Governmental Authorities that are
necessary to continue their respective businesses as currently conducted.

(b) None of the Borrower, its Affiliates or any of their respective agents
acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement is (i) in violation of any Anti-Terrorism Law,
(ii) engages in or conspires to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law, or (iii) is a Blocked Person.
Neither Borrower nor, to the knowledge of Borrower, any of its Affiliates or
agents acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement, (x) conducts any business or engages in making
or receiving any contribution of funds, goods or services to or for the benefit
of any Blocked Person, or (y) deals in, or otherwise engages in any transaction
relating to, any property or interest in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Law.

5.7 Subsidiaries; Investments. Borrower does not own any stock, partnership
interest or other equity securities, except for Permitted Investments.

 

8



--------------------------------------------------------------------------------

5.8 Tax Returns and Payments; Pension Contributions. Borrower has timely filed
all required tax returns and reports, and Borrower and its Subsidiaries have
timely paid all foreign, federal, state and local taxes, assessments, deposits
and contributions owed by Borrower, except that Borrower may defer payment of
any contested taxes so long as Borrower (a) in good faith contests its
obligation to pay such taxes by appropriate proceedings promptly and diligently
instituted and conducted, (b) notifies Agent in writing of the commencement of,
and any material development in, the proceedings, and (c) posts bonds or takes
any other steps required to prevent the governmental authority levying such
contested taxes from obtaining a Lien upon any of the Collateral that is other
than a “Permitted Lien”. Borrower is unaware of any claims or adjustments
proposed for any of Borrower’s prior tax years which could result in additional
taxes becoming due and payable by Borrower. Borrower has paid all amounts
required to fund all of its present pension, profit sharing and deferred
compensation plans in accordance with their terms, and Borrower has not
withdrawn from participation in, and has not permitted partial or complete
termination of, or permitted the occurrence of any other event with respect to,
any such plan which could reasonably be expected to result in any liability of
Borrower, including any liability to the Pension Benefit Guaranty Corporation or
its successors or any other governmental agency.

5.9 Use of Proceeds. Borrower shall use the proceeds of the Credit Extensions
solely as working capital and to fund its general business requirements, and not
for personal, family, household or agricultural purposes.

5.10 Full Disclosure. No written representation, warranty or other statement of
Borrower in any certificate or written statement given to Agent or any Lender,
as of the date such representation, warranty, or other statement was made, taken
together with all such written certificates and written statements given to
Agent or any Lender, contains any untrue statement of a material fact or omits
to state a material fact necessary to make the statements contained in the
certificates or statements not misleading (it being recognized that the
projections and forecasts provided by Borrower in good faith and based upon
reasonable assumptions are not viewed as facts and that actual results during
the period or periods covered by such projections and forecasts may differ from
the projected or forecasted results).

5.11 Regulatory Developments.

(a) All Products and all Required Permits are listed on Schedule 5.11 (as
updated from time to time pursuant to Section 6.2(e)), and Borrower has
delivered to Agent a copy of all Required Permits as of the date hereof and to
the extent requested by Agent pursuant to Section 6.2(e).

(b) Without limiting the generality of Section 5.6 above, with respect to any
Development Compound or Sale Compound of Borrower, Borrower has received and
such Product is the subject of, all Required Permits needed in connection with
the testing and/or manufacture, as applicable, with respect to such Product as
such testing is currently being conducted by or on behalf of Borrower with
respect to Development Compounds or Sale Compounds, and Borrower has not
received any notice from any applicable Governmental Authority, specifically
including the FDA, that such Governmental Authority is conducting an
investigation or review of (i) Borrower’s manufacturing facilities and processes
for any Sale Compound which have disclosed any material deficiencies or
violations of Laws and/or the Required Permits related to the manufacture of
such Sale Compound, or (ii) any such Required Permit or that any such Required
Permit has been revoked or withdrawn, nor has any such Governmental Authority
issued any order or recommendation stating that the testing of such Development
Compound or manufacturing of such Sale Compound by Borrower should cease.

(c) Without limiting the generality of Section 5.6 above, with respect to any
Sale Compound that may be marketed or sold by Borrower, Borrower has received,
and such Sale Compound is the subject of, all Required Permits needed in
connection with the marketing and sales of such Sale Compound that may be
marketed or sold by Borrower, and Borrower has not received any notice from any
applicable Governmental Authority, specifically including the FDA, that such
Governmental Authority is conducting an investigation or review of any such
Required Permit or approval or that any such Required Permit has been revoked or
withdrawn, nor has any such Governmental Authority issued any order or
recommendation stating that such marketing or sales of such Sale Compound cease
or that such Sale Compound be withdrawn from the marketplace.

 

9



--------------------------------------------------------------------------------

(d) Without limiting the generality of Section 5.6 above, there have been no
serious adverse clinical test results related to the safety or efficacy of
Development Compounds resulting in the termination of all clinical studies for
such Development Compound or recalls of Sale Compounds (whether voluntary or
involuntary), in each case which have resulted in or could reasonably be
expected to result in a Material Adverse Change.

(e) Borrower has not experienced any material failures in its manufacturing of
any Sale Compound such that the amount of such Sale Compound successfully
manufactured by Borrower in accordance with all specifications thereof and the
required payments related thereto in any month shall decrease significantly with
respect to the quantities of such Sale Compound produced in the prior month,
which such decrease has resulted in or could reasonably be expected to result in
a Material Adverse Change.

 

  6. AFFIRMATIVE COVENANTS

Borrower covenants and agrees to do all of the following:

6.1 Organization and Existence; Government Compliance.

(a) Maintain its and all its Subsidiaries’ legal existence and good standing in
their respective jurisdictions of formation and maintain qualification in each
jurisdiction in which the failure to so qualify could reasonably be expected to
result in a Material Adverse Change. Borrower shall comply, and have each
Subsidiary comply, with all Laws, ordinances and regulations to which it is
subject, the noncompliance with which could reasonably be expected to result in
a Material Adverse Change.

(b) Obtain and keep in full force and effect, all of the Governmental Approvals,
if any, necessary for the performance by Borrower of its obligations under the
Loan Documents to which it is a party and the grant of a security interest to
Agent for the ratable benefit of the Lenders, in all of the Collateral. Borrower
shall promptly provide copies of any such obtained Governmental Approvals to
Agent.

(c) In connection with the testing of each Development Compound or the
manufacture, marketing or sale of each and any Sale Compound by Borrower,
Borrower shall comply fully and completely in all respects with all Required
Permits at all times issued by any Governmental Authority the noncompliance with
which could reasonably be expected to result in a Material Adverse Change,
specifically including the FDA, with respect to such testing of any Development
Compound or such manufacture, marketing or sales of any Sale Compound by
Borrower as such activities are at any such time being conducted by Borrower.

6.2 Financial Statements, Reports, Certificates.

(a) Deliver to Agent: (i) as soon as available, but no later than forty-five
(45) days after the last day of each month, a company prepared consolidated
balance sheet, income statement and cash flow statement covering Borrower’s
consolidated operations for such month certified by a Responsible Officer and in
a form reasonably acceptable to Agent; (ii) as soon as available, but no later
than one hundred fifty (150) days after the last day of Borrower’s fiscal year,
audited consolidated financial statements prepared under GAAP, consistently
applied, together with an unqualified opinion on the financial statements from
an independent certified public accounting firm acceptable to Agent in its
reasonable discretion; (iii) as soon as available after approval thereof by
Borrower’s Board of Directors, but no later than ninety (90) days after the last
day of Borrower’s fiscal year, Borrower’s financial projections for the current
fiscal year as approved by Borrower’s Board of Directors; (iv) other than with
respect to reports made available in accordance with clause (v), below, within
five (5) days of delivery, copies of all statements, reports and notices made
available to all of Borrower’s security holders; (v) so long as Borrower is
subject to the reporting requirements under the Securities Exchange Act of 1934,
as amended, within five (5) days of filing, all reports on Form 10-K, 10-Q and
8-K filed with the Securities and Exchange Commission or a link thereto on
Borrower’s or another website on the Internet; (vi) a prompt report of any legal
actions pending or threatened against Borrower or any of its Subsidiaries that
could be reasonably expected to result in damages or costs to Borrower or any of
its Subsidiaries of One Hundred Thousand Dollars ($100,000) or more or could
result in a Material Adverse Change; and (vii) budgets, sales projections,
operating plans and other financial information reasonably requested by Agent.

 

10



--------------------------------------------------------------------------------

(b) Within forty-five (45) days after the last day of each month, deliver to
Agent with the monthly financial statements described above, a duly completed
Compliance Certificate signed by a Responsible Officer.

(c) Keep proper books of record and account in accordance with GAAP in which
full, true and correct entries shall be made of all dealings and transactions in
relation to its business and activities. Borrower shall allow, at the sole cost
of Borrower, Agent and Lenders to visit and inspect (such visit or inspection to
be during normal business hours so long as no Default or Event of Default
exists) any of its properties, to examine and make abstracts or copies from any
of Borrower’s books and records, to conduct a collateral audit and analysis of
its operations and the Collateral to verify the amount and age of the Accounts,
the identity and credit of the respective Account Debtors, to review the billing
practices of Borrower and to discuss its respective affairs, finances and
accounts with their respective officers, employees and independent public
accountants as often as may reasonably be desired. Notwithstanding the
foregoing, such audits shall be conducted at Borrower’s expense no more often
than once every twelve (12) months unless a Default or Event of Default has
occurred and is continuing.

(d) Within thirty (30) days of (i) acquiring and/or obtaining any new Subject
Intellectual Property, or (ii) enters into or becomes bound by any additional
license agreement (other than products that are commercially available to the
public), or upon any material change in Borrower’s existing Subject Intellectual
Property, deliver to Agent an updated Schedule 5.2(d) reflecting same. Borrower
shall use its commercially reasonable efforts to obtain the consent of, or
waiver by, any person whose consent or waiver is necessary for (x) all licenses
or agreements to be deemed “Collateral” and for Agent to have a security
interest in it that might otherwise be restricted or prohibited by Law or by the
terms of any such license or agreement, whether now existing or entered into in
the future, and (y) Agent to have the ability in the event of a liquidation of
any Collateral to dispose of such Collateral in accordance with Agent’s rights
and remedies under this Agreement and the other Loan Documents.

(e) If, after the Closing Date, Borrower determines to manufacture, sell or
market any new Sale Compound, Borrower shall give prior written notice to Agent
of such determination (which shall include a brief description of such Sale
Compound, plus a list of all Required Permits relating to such new Sale Compound
(and a copy of such Required Permits if requested by Agent), along with a copy
of an updated Schedule 5.11; provided, however, that if Borrower shall at any
time obtain any new or additional Required Permits from the FDA, DEA, or
parallel state or local authorities, or foreign counterparts of the FDA, DEA, or
parallel state or local authorities, with respect to any Product which has
previously been disclosed to Agent, Borrower shall promptly give written notice
to Agent of such new or additional Required Permits (along with a copy thereof
if requested by Agent).

6.3 Inventory; Returns. Keep all Sale Inventory in good and marketable
condition, free from material defects and keep all Development Inventory
manufactured for use in and/or used in clinical trials synthesized in accordance
with current ‘Good Manufacturing Practices’ and suitable for use in humans.
Returns and allowances between Borrower and its Account Debtors shall follow
such customary practices as may be established by Borrower and consistent with
industry practice if it engages in the sale of Sale Inventory. Borrower must
promptly notify Agent of all returns, recoveries, disputes and claims with
respect to Sale Inventory that involve more than One Hundred Thousand Dollars
($100,000).

6.4 Taxes; Pensions. Timely file and require each of its Subsidiaries to timely
file, all required tax returns and reports and timely pay, and require each of
its Subsidiaries to timely file, all foreign, federal, state, and local taxes,
assessments, deposits and contributions owed by Borrower and each of its
Subsidiaries, except for deferred payment of any taxes contested pursuant to the
terms of Section 5.8 hereof, and shall deliver to Agent, on demand, appropriate
certificates attesting to such payments, and pay all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms.

6.5 Insurance. Keep its business and the Collateral insured for risks and in
amounts standard for companies in Borrower’s industry and location and as Agent
may reasonably request. Insurance policies shall be in a form, with companies,
and in amounts that are reasonably satisfactory to Agent. All property policies
shall have a lender’s loss payable endorsement showing Agent as lender loss
payee and waive subrogation against Agent, and all liability policies shall
show, or have endorsements showing, Agent, as an additional insured. All
policies (or the loss payable and additional insured endorsements) shall provide
that the insurer shall endeavor to give Agent at least thirty (30) days notice
before canceling, amending, or declining to renew its policy. At Agent’s
request, Borrower shall deliver certified copies of policies and evidence of all
premium payments. Proceeds payable under any policy

 

11



--------------------------------------------------------------------------------

shall, at Agent’s option, be payable to Agent on behalf of the Lenders on
account of the Obligations. If Borrower fails to obtain insurance as required
under this Section 6.5 or to pay any amount or furnish any required proof of
payment to third persons and Agent, Agent may make all or part of such payment
or obtain such insurance policies required in this Section 6.5, and take any
action under the policies Agent deems prudent.

6.6 Operating Accounts.

(a) Except for those Collateral Accounts listed on Schedule 5.2(a), maintain all
of its, and all of its Subsidiaries’, operating and other Deposit Accounts,
Securities Accounts, Investment Accounts and Commodity Accounts with Silicon
Valley Bank or its affiliates, as applicable.

(b) Provide Agent five (5) days prior written notice before establishing any
Collateral Account at or with any bank or financial institution. In addition,
for each Collateral Account that Borrower at any time maintains, Borrower shall
cause the applicable bank or financial institution at or with which any
Collateral Account is maintained to execute and deliver a Control Agreement or
other appropriate instrument with respect to such Collateral Account to perfect
Agent’s Lien in such Collateral Account in accordance with the terms hereunder,
which Control Agreement may not be terminated without prior written consent of
Agent. The provisions of the previous sentence shall not apply to deposit
accounts exclusively used for payroll, payroll taxes and other employee wage and
benefit payments to or for the benefit of Borrower’s employees and identified to
Agent by Borrower as such.

6.7 Protection of Intellectual Property Rights. Borrower shall own, or be
licensed to use or otherwise have the right to use, all Material Intellectual
Property. All Subject Intellectual Property of Borrower is and shall be
protected and/or duly and properly registered, filed or issued in the
appropriate office and jurisdictions for such registrations, filings or
issuances, all in a manner consistent with industry standards for similar
businesses except where the failure to do so would not reasonably be expected to
result in a Material Adverse Change. Borrower shall not become a party to, nor
become bound by, any material license or similar agreement with respect to which
Borrower is the licensee thereunder that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s rights under such
license agreement. Borrower shall at all times conduct its business without
knowingly committing infringement of any Intellectual Property rights of others.
Borrower shall, to the extent it determines, in the exercise of its reasonable
business judgment, that it is prudent to do the following: (a) protect, defend
and maintain the validity and enforceability of its Intellectual Property;
(b) promptly advise Agent in writing of material infringements of its
Intellectual Property; and (c) not allow any Material Intellectual Property to
be abandoned, forfeited or dedicated to the public without Agent’s prior written
consent. If Borrower (i) obtains any patent, registered trademark or
servicemark, registered copyright, registered mask work, or any pending
application for any of the foregoing, whether as owner, licensee or otherwise,
or (ii) applies for any patent or the registration of any trademark or
servicemark, then Borrower shall concurrently provide written notice thereof to
Agent in accordance with Section 6.2(d) and concurrently with such notice, shall
provide to Agent copies of all applications that it filed for patents or for the
registration of trademarks, servicemarks, copyrights or mask works.

6.8 Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to Agent, without expense to
Agent, Borrower and its officers, employees and agents and Borrower’s Books, to
the extent that Agent may deem them reasonably necessary to prosecute or defend
any third-party suit or proceeding instituted by or against Agent with respect
to any Collateral or relating to Borrower.

6.9 Notices of Litigation and Default. Borrower will give prompt written notice
to Agent of any litigation or governmental proceedings pending or threatened (in
writing) against Borrower which would reasonably be expected to result in a
Material Adverse Change. Without limiting or contradicting any other more
specific provision of this Agreement, promptly (and in any event within three
(3) Business Days) upon Borrower becoming aware of the existence of any Event of
Default or event which, with the giving of notice or passage of time, or both,
would constitute an Event of Default, Borrower shall give written notice to
Agent of such occurrence, which such notice shall include a reasonably detailed
description of such Event of Default or event which, with the giving of notice
or passage of time, or both, would constitute an Event of Default.

6.10 Creation/Acquisition of Subsidiaries. In the event Borrower or any
Subsidiary creates or acquires any Subsidiary, Borrower and such Subsidiary
shall promptly notify Agent of the creation or acquisition of

 

12



--------------------------------------------------------------------------------

such new Subsidiary and, other than the [*], take all such action as may be
reasonably required by Agent to cause each such domestic Subsidiary to become a
co-Borrower hereunder or to guarantee the Obligations of Borrower under the Loan
Documents and, in each case, grant a continuing pledge and security interest in
and to the assets of such Subsidiary (substantially as described on Exhibit A
hereto); and Borrower shall grant and pledge to Agent, for the ratable benefit
of the Lenders, a perfected security interest in the stock, units or other
evidence of ownership of each Subsidiary (other than the [*]).

6.11 Further Assurances.

(a) Execute any further instruments and take further action as Agent reasonably
requests to perfect or continue Agent’s Lien in the Collateral or to effect the
purposes of this Agreement.

(b) Deliver to Agent, within five (5) days after the same are sent or received,
copies of all material correspondence, reports, documents and other filings with
any Governmental Authority that could reasonably be expected to have a material
adverse effect on any of the Governmental Approvals material to Borrower’s
business or otherwise result in a Material Adverse Change.

6.12 Post-Closing Obligations. Borrowers shall complete each of the post closing
obligations and/or deliver to Agent each of the documents, instruments,
agreements and information listed on Schedule 6.12 attached hereto, on or before
the date set forth for each such item thereon, each of which shall be completed
or provided in form and substance satisfactory to Agent and Lenders.

 

  7. NEGATIVE COVENANTS

Borrower shall not do any of the following without the prior written consent of
Agent and Required Lenders:

7.1 Dispositions. Convey, sell, lease, transfer, assign, grant a security in or
otherwise dispose of (collectively, “Transfer”), or permit any of its
Subsidiaries to Transfer, all or any part of its business or property, except
for (a) the sale, lease or disposition of Inventory in the Ordinary Course of
Business; (b) the sale, lease or disposition of worn-out or obsolete Equipment;
(c) the payment of cash or Cash Equivalents in the Ordinary Course of Business
solely for the payment of costs and expenses associated with operation of
Borrower’s business, including without limitation expenditures relating to
(i) Borrower’s Phase I, Phase II and Phase III development activities and
(ii) the acquisition (including in-licensing) of additional compounds so long as
immediately after any such acquisition Borrower [*] based on the financial
projections delivered to Agent; (d) transfers of Intellectual Property pursuant
to outbound license agreements with third parties in the Ordinary Course of
Business so long as (i) Borrower receives not less than $[*] of net cash
payments from each such license agreement that grants rights with respect to the
US market or globally which such amounts have been fully-earned and are
non-refundable at the time such license agreement is consummated and (ii) at all
times Borrower shall have rights necessary to receive future milestone and
royalty payments for at least two of Borrower’s existing Products (“Permitted IP
Dispositions”); (e) in connection with Permitted Liens; or (f) of the [*]
and/or, solely if required pursuant to such transaction as a result of the
termination of the [*] or the [*] thereunder, pursuant to and subject to the
conditions of the [*]. Without limiting the foregoing, Borrower agrees that it
shall not grant a security interest or otherwise encumber any of its
Intellectual Property without Agent’s and Required Lenders’ prior written
consent, except as contemplated by and subject to the conditions of the [*].

7.2 Changes in Business, Management, Ownership or Business Locations. (a) Other
than the manufacture, marketing and sale of Sale Inventory, engage in or permit
any of its Subsidiaries to engage in any business other than the businesses
currently engaged in by Borrower and such Subsidiary, as applicable, or
reasonably related thereto; (b) liquidate or dissolve; (c) (i) (A) have a change
in any Responsible Officer position that does not result in a qualified
replacement or (B) the failure to fill a vacancy with respect to any Responsible
Officer position with a suitable qualified replacement within (60) days
following such vacancy, or (ii) enter into any transaction or series of related
transactions which would constitute or cause a Change of Control; or (d) add any
new

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

13



--------------------------------------------------------------------------------

offices or business locations, including warehouses (where such new offices or
business locations contain more than One Hundred Thousand Dollars ($100,000) in
Borrower’s assets or property or any of Borrowers’ Books unless, prior to the
addition of such new office, business location or warehouse, Borrower obtains a
landlord waiver in form and substance satisfactory to Agent executed by the
owner of such premises and Borrower in favor of agent (e) change its
jurisdiction of organization; (f) other than the creation or acquisition of
Subsidiaries in accordance with and subject to the conditions set forth in
Section 6.10 of this Agreement, change its organizational structure or type;
(g) change its legal name; or (h) change any organizational number (if any)
assigned by its jurisdiction of organization.

7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person; provided, however, that a
Subsidiary of Borrower may merge or consolidate into another Subsidiary that is
a Loan Party or into Borrower, so long as (a) Borrower has provided Agent with
prior written notice of such transaction, (b) Borrower shall be the surviving
legal entity, (c) Borrower’s tangible net worth is not thereby reduced, and
(d) as long as no Event of Default is occurring prior thereto or arises as a
result therefrom.

7.4 Indebtedness. Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness.

7.5 Encumbrance. (a) Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, (b) permit any Collateral not to be subject to the first priority
security interest granted herein, or (c) enter into any agreement, document,
instrument or other arrangement (except with or in favor of Agent) with any
Person which directly or indirectly prohibits or has the effect of prohibiting
Borrower or any Subsidiary from collaterally assigning, mortgaging, pledging,
granting a security interest in or Lien upon any of Borrower’s or any
Subsidiary’s property (including, without limitation, Intellectual Property),
all of the foregoing except as is otherwise permitted in Section 7.1 hereof and
the definition of “Permitted Liens” herein.

7.6 Maintenance of Collateral Accounts. Maintain any Collateral Account, except
pursuant to the terms of Section 6.6(b) hereof.

7.7 Distributions; Investments. (a) Pay any dividends (other than dividends
payable solely in common stock) or make any distribution or payment on or
redeem, retire or purchase any capital stock (other than repurchases pursuant to
the terms of employee stock purchase plans, employee restricted stock agreements
or similar plans), or (b) directly or indirectly make any Investment other than
Permitted Investments, or permit any of its Subsidiaries to do so.

7.8 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower, except for
transactions that are in the Ordinary Course of Business, upon fair and
reasonable terms that are no less favorable to Borrower than would be obtained
in an arm’s length transaction with a non-affiliated Person.

7.9 [Reserved].

7.10 Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other Law or
regulation, if the violation could reasonably be expected to result in a
Material Adverse Change, or permit any of its Subsidiaries to do so; withdraw or
permit any Subsidiary to withdraw from participation in, permit partial or
complete termination of, or permit the occurrence of any other event with
respect to, any present pension, profit sharing and deferred compensation plan
which could reasonably be expected to result in any liability of Borrower,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other governmental agency.

 

14



--------------------------------------------------------------------------------

7.11 Compliance with Anti-Terrorism Laws. Agent hereby notifies Borrower that
pursuant to the requirements of Anti-Terrorism Laws, and Agent’s policies and
practices, Agent is required to obtain, verify and record certain information
and documentation that identifies Borrower and its principals, which information
includes the name and address of Borrower and its principals and such other
information that will allow Agent to identify such party in accordance with
Anti-Terrorism Laws. Borrower will not, nor will Borrower permit any Subsidiary
or Affiliate to, directly or indirectly, knowingly enter into any documents,
instruments, agreements or contracts with any Person listed on the OFAC Lists.
Borrower shall immediately notify Agent if Borrower has knowledge that Borrower
or any Subsidiary or Affiliate is listed on the OFAC Lists or (a) is convicted
on, (b) pleads nolo contendere to, (c) is indicted on, or (d) is arraigned and
held over on charges involving money laundering or predicate crimes to money
laundering. Borrower will not, nor will Borrower permit any Subsidiary or
Affiliate to, directly or indirectly, (i) conduct any business or engage in any
transaction or dealing with any Blocked Person, including, without limitation,
the making or receiving of any contribution of funds, goods or services to or
for the benefit of any Blocked Person, (ii) deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to Executive Order No. 13224, any similar executive order or other
Anti-Terrorism Law, or (iii) engage in or conspire to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in Executive Order No. 13224 or other
Anti-Terrorism Law.

 

  8. EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

8.1 Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable (which three (3) Business Day grace period shall not apply to payments
due on the Maturity Date or the date of acceleration pursuant to Section 9.1
(a) hereof). During the cure period, the failure to cure the payment default is
not an Event of Default (but no Credit Extension will be made during the cure
period);

8.2 Covenant Default.

(a) Borrower fails or neglects to perform any obligation in Sections 6.1(c),
6.2, 6.4, 6.5, 6.6, 6.7, 6.10, 6.11 or 6.12 or violates any covenant in
Section 7; or

(b) Borrower or any of its Subsidiaries fails or neglects to perform, keep, or
observe any other term, provision, condition, covenant or agreement contained in
this Agreement or any Loan Documents, and as to any default (other than those
specified in this Section 8) under such other term, provision, condition,
covenant or agreement that can be cured, has failed to cure the default within
twenty (20) days after the occurrence thereof; provided, however, that if the
default cannot by its nature be cured within the twenty (20) day period or
cannot after diligent attempts by Borrower be cured within such twenty (20) day
period, and such default is likely to be cured within a reasonable time, then
Borrower shall have an additional period (which shall not in any case exceed
thirty (30) days) to attempt to cure such default, and within such reasonable
time period the failure to cure the default shall not be deemed an Event of
Default (but no Credit Extensions shall be made during such cure period). Grace
periods provided under this Section shall not apply, among other things, to any
covenant set forth in subsection (a) above;

8.3 Material Adverse Change. A Material Adverse Change occurs;

8.4 Attachment; Levy; Restraint on Business.

(a) (i) The service of process seeking to attach, by trustee or similar process,
any funds of Borrower or of any entity under control of Borrower (including a
Subsidiary) on deposit with the Lenders or any Lender Affiliate, or (ii) a
notice of lien, levy, or assessment is filed against any of Borrower’s assets by
any government agency, and the same under subclauses (i) and (ii) hereof are
not, within ten (10) days after the occurrence thereof, discharged or stayed
(whether through the posting of a bond or otherwise); provided, however, no
Credit Extensions shall be made during any ten (10) day cure period; and

 

15



--------------------------------------------------------------------------------

(b) (i) any material portion of Borrower’s assets is attached, seized, levied
on, or comes into possession of a trustee or receiver, or (ii) any court order
enjoins, restrains, or prevents Borrower from conducting any material portion of
its business;

8.5 Insolvency. (a) Borrower is unable to pay its debts (including trade debts)
as they become due or otherwise becomes insolvent; (b) Borrower begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
and not dismissed or stayed within thirty (30) days (but no Credit Extensions
shall be made while any of the conditions described in clause (a) exist and/or
until any Insolvency Proceeding is dismissed);

8.6 Other Agreements. There is a default in any agreement to which Borrower is a
party with a third party or parties resulting in a right by such third party or
parties, whether or not exercised, to accelerate the maturity of any
Indebtedness in an amount in excess of Two Hundred Fifty Thousand Dollars
($250,000) or that could reasonably be expected to result in a Material Adverse
Change and such default has not been waived in writing by such third party or
parties;

8.7 Judgments. One or more judgments, orders, or decrees for the payment of
money in an amount, individually or in the aggregate, of at least One Hundred
Thousand Dollars ($100,000) (not covered by independent third-party insurance as
to which liability has been accepted by such insurance carrier) shall be
rendered against Borrower and shall remain unsatisfied, unvacated, or unstayed
for a period of fifteen (15) days after the entry thereof, provided, however,
that no Credit Extensions will be made prior to the satisfaction, vacation, or
stay of such judgment, order or decree;

8.8 Misrepresentations. Borrower or any Person acting for Borrower makes any
representation, warranty, or other statement now or later in this Agreement, any
Loan Document or in any writing delivered to Agent and/or the Lenders or to
induce Agent and/or the Lenders to enter this Agreement or any Loan Document,
and such representation, warranty, or other statement is incorrect in any
material respect when made;

8.9 [Reserved];

8.10 Governmental Approvals. Any Governmental Approval shall have been
(a) revoked, rescinded, suspended, modified in an adverse manner or not renewed
in the Ordinary Course of Business for a full term, or (b) subject to any
decision by a Governmental Authority that designates a hearing with respect to
any applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal (i) has resulted in, or could reasonably be expected
to result in, a Material Adverse Change, or (ii) adversely affects the legal
qualifications of Borrower or any of its Subsidiaries to hold such Governmental
Approval in any applicable jurisdiction and such revocation, rescission,
suspension, modification or non-renewal could reasonably be expected to affect
the status of or legal qualifications of Borrower or any of its Subsidiaries to
hold any Governmental Approval in any other jurisdiction;

8.11 Criminal Proceeding. The institution by any Governmental Authority of
criminal proceedings against Borrower either (a) involving fraud, moral
turpitude, or a felony, or (b) that could reasonably be expected to result in a
Material Adverse Change;

8.12 Lien Priority. Except as permitted by Agent, any Lien created hereunder or
by any other Loan Document shall at any time fail to constitute a valid and
perfected Lien on all of the Collateral purported to be secured thereby, subject
to no prior or equal Lien;

8.13 Change in Control. A Change in Control shall have occurred; or

8.14 Withdrawals, Recalls, Adverse Test Results and Other Matters. The
institution of any proceeding by FDA or similar Governmental Authority to order
the withdrawal of any Sale Compound from the market due to defects in the market
or to enjoin Borrower or any representative of Borrower from manufacturing,
marketing, selling or distributing any Sale Compound, which, in each case, could
reasonably be expected to result

 

16



--------------------------------------------------------------------------------

in a Material Adverse Change, (b) the institution of any action or proceeding by
any DEA, FDA, or any other Governmental Authority to revoke, suspend, reject,
withdraw, limit, or restrict any Required Permit held by Borrower or any
representative of Borrower, which, in each case, could reasonably be expected to
result in a Material Adverse Change, (c) the commencement of any enforcement
action against Borrower by DEA, FDA, or any other Governmental Authority;
(d) the recall of any Sale Compound from the market, the voluntary withdrawal of
any Sale Compound from the market, or actions to discontinue the sale of any
Sale Compound, which in each case could reasonably be expected to result in a
Material Adverse Change, or (e) the occurrence of serious adverse test results
related to the safety or efficacy of a Development Compound resulting in the
termination of all clinical studies for such Development Compound which could
reasonably be expected to result in a Material Adverse Change.

 

  9. RIGHTS AND REMEDIES

9.1 Rights and Remedies.

(a) Upon the occurrence and during the continuance of an Event of Default, Agent
may, and at the written direction of the Required Lenders shall, without notice
or demand, do any or all of the following: (i) deliver notice of the Event of
Default to Borrower, (ii) by notice to Borrower declare all Obligations
immediately due and payable (but if an Event of Default described in Section 8.5
occurs all Obligations shall be immediately due and payable without any action
by Agent or the Lenders), or (iii) by notice to Borrower suspend or terminate
the obligations, if any, of the Lenders to advance money or extend credit for
Borrower’s benefit under this Agreement or under any other agreement between
Borrower and Agent and/or the Lenders (but if an Event of Default described in
Section 8.5 occurs all obligations, if any, of the Lenders to advance money or
extend credit for Borrower’s benefit under this Agreement or under any other
agreement between Borrower and Agent and/or the Lenders shall be immediately
terminated without any action by Agent or the Lenders).

(b) Without limiting the rights of Agent and Lenders set forth in Section 9.1(a)
above, upon the occurrence and during the continuance of an Event of Default
Agent shall have the right, at the written direction of the Required Lenders,
without notice or demand, to do any or all of the following:

(i) foreclose upon and/or sell or otherwise liquidate, the Collateral;

(ii) apply to the Obligations any (a) balances and deposits of Borrower that
Agent or any Lender holds or controls, or (b) any amount held or controlled by
Agent or any Lender owing to or for the credit or the account of Borrower;
and/or

(iii) commence and prosecute an Insolvency Proceeding or consent to Borrower
commencing any Insolvency Proceeding.

(c) Without limiting the rights of Agent and Lenders set forth in Sections
9.1(a) and (b) above, upon the occurrence and during the continuance of an Event
of Default Agent shall have the right, without notice or demand, to do any or
all of the following:

(i) settle or adjust disputes and claims directly with Account Debtors for
amounts on terms and in any order that Agent considers advisable, notify any
Person owing Borrower money of Agent’s security interest in such funds, and
verify the amount of such Account;

(ii) make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrower
shall assemble the Collateral if Agent requests and make it available as Agent
designates. Agent may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrower grants Agent a license to enter
and occupy any of its premises, without charge, to exercise any of Agent’s
rights or remedies;

 

17



--------------------------------------------------------------------------------

(iii) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
and/or advertise for sale, the Collateral. Agent is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, patents, copyrights, mask works, rights of use of any name,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Agent’s exercise of its rights under this Section 9.1,
Borrower’s rights under all licenses and all franchise agreements inure to Agent
for the benefit of the Lenders;

(iv) place a “hold” on any account maintained with Agent or the Lenders and/or
deliver a notice of exclusive control, any entitlement order, or other
directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;

(v) demand and receive possession of Borrower’s Books; and

(vi) subject to clauses 9.1(a) and (b), exercise all rights and remedies
available to Agent under the Loan Documents or at law or equity, including all
remedies provided under the Code (including disposal of the Collateral pursuant
to the terms thereof).

Notwithstanding any provision of this Section 9.1 to the contrary, upon the
occurrence of any Event of Default, Agent shall have the right to exercise any
and all remedies referenced in this Section 9.1 without the written consent of
Required Lenders following the occurrence of an Exigent Circumstance. As used in
the immediately preceding sentence, “Exigent Circumstance” means any event or
circumstance that, in the reasonable judgment of Agent, imminently threatens the
ability of Agent to realize upon all or any material portion of the Collateral,
such as, without limitation, fraudulent removal, concealment, or abscondment
thereof, destruction or material waste thereof, or failure of Borrower after
reasonable demand to maintain or reinstate adequate casualty insurance coverage,
or which, in the judgment of Agent, could result in a material diminution in
value of the Collateral.

9.2 Power of Attorney. Borrower hereby irrevocably appoints Agent as its lawful
attorney-in-fact, exercisable upon the occurrence and during the continuance of
an Event of Default, to: (a) endorse Borrower’s name on any checks or other
forms of payment or security; (b) sign Borrower’s name on any invoice or bill of
lading for any Account or drafts against Account Debtors; (c) settle and adjust
disputes and claims about the Accounts directly with Account Debtors, for
amounts and on terms Agent determines reasonable; (d) make, settle, and adjust
all claims under Borrower’s insurance policies; (e) pay, contest or settle any
Lien, charge, encumbrance, security interest, and adverse claim in or to the
Collateral, or any judgment based thereon, or otherwise take any action to
terminate or discharge the same; and (f) transfer the Collateral into the name
of Agent or a third party as the Code permits. Borrower hereby appoints Agent as
its lawful attorney-in-fact to sign Borrower’s name on any documents necessary
to perfect or continue the perfection of Agent’s security interest in the
Collateral regardless of whether an Event of Default has occurred until all
Obligations have been satisfied in full and Agent and the Lenders are under no
further obligation to make Credit Extensions hereunder. Agent’s foregoing
appointment as Borrower’s attorney in fact, and all of Agent’s rights and
powers, coupled with an interest, are irrevocable until all Obligations have
been fully repaid and performed and Agent’s and the Lenders’ obligation to
provide Credit Extensions terminates.

9.3 Protective Payments. If Borrower fails to obtain the insurance called for by
Section 6.5 or fails to pay any premium thereon or fails to pay any other amount
which Borrower is obligated to pay under this Agreement or any other Loan
Document, Agent may obtain such insurance or make such payment, and all amounts
so paid by Agent are Lenders’ Expenses and immediately due and payable, bearing
interest at the then highest applicable rate, and secured by the Collateral.
Agent will make reasonable efforts to provide Borrower with notice of Agent
obtaining such insurance at the time it is obtained or within a reasonable time
thereafter. No such payments by Agent are deemed an agreement to make similar
payments in the future or Agent’s waiver of any Event of Default.

9.4 Application of Payments and Proceeds. Notwithstanding anything to the
contrary contained in this Agreement, upon the occurrence and during the
continuance of an Event of Default, (a) Borrower irrevocably waives the right to
direct the application of any and all payments at any time or times thereafter
received by Agent from or on behalf of Borrower of all or any part of the
Obligations, and, as between Borrower on the one hand and

 

18



--------------------------------------------------------------------------------

Agent and Lenders on the other, Agent shall have the continuing and exclusive
right to apply and to reapply any and all payments received against the
Obligations in such manner as Agent may deem advisable notwithstanding any
previous application by Agent, and (b) the proceeds of any sale of, or other
realization upon all or any part of the Collateral shall be applied: first, to
the Lenders Expenses; second, to accrued and unpaid interest on the Obligations
(including any interest which, but for the provisions of the United States
Bankruptcy Code, would have accrued on such amounts); third, to the principal
amount of the Obligations outstanding; and fourth, to any other indebtedness or
obligations of Borrower owing to Agent or any Lender under the Loan Documents.
Any balance remaining shall be delivered to Borrower or to whoever may be
lawfully entitled to receive such balance or as a court of competent
jurisdiction may direct. In carrying out the foregoing, (x) amounts received
shall be applied in the numerical order provided until exhausted prior to the
application to the next succeeding category, and (y) each of the Persons
entitled to receive a payment in any particular category shall receive an amount
equal to its pro rata share of amounts available to be applied pursuant thereto
for such category. Any reference in this Agreement to an allocation between or
sharing by the Lenders of any right, interest or obligation “ratably,”
“proportionally” or in similar terms shall refer to Pro Rata Share unless
expressly provided otherwise. Agent, or if applicable, each Lender, shall
promptly remit to the other Lenders such sums as may be necessary to ensure the
ratable repayment of each Lender’s portion of any Term Loan and the ratable
distribution of interest, fees and reimbursements paid or made by Borrower.
Notwithstanding the foregoing, a Lender receiving a scheduled payment shall not
be responsible for determining whether the other Lenders also received their
scheduled payment on such date; provided, however, if it is later determined
that a Lender received more than its ratable share of scheduled payments made on
any date or dates, then such Lender shall remit to the Agent or other Lenders
such sums as may be necessary to ensure the ratable payment of such scheduled
payments, as instructed by Agent. Any payment or distribution of any kind or
character, whether in cash, properties or securities, shall be received by a
Lender in excess of its ratable share, then the portion of such payment or
distribution in excess of such Lender’s ratable share shall be received by such
Lender in trust for and shall be promptly paid over to the other Lender for
application to the payments of amounts due on the other Lender’s claims. To the
extent any payment for the account of Borrower is required to be returned as a
voidable transfer or otherwise, the Lenders shall contribute to one another as
is necessary to ensure that such return of payment is on a pro rata basis. If
any Lender shall obtain possession of any Collateral, it shall hold such
Collateral for itself and as agent and bailee for the Agent and other Lenders
for purposes of perfecting Agent’s security interest therein. Notwithstanding
anything to the contrary herein, any warrants issued to the Lenders by Borrower,
the stock issuable thereunder, any equity securities purchased by Lenders, any
amounts paid thereunder, any dividends, and any other rights in connection
therewith shall not be subject to the terms and conditions of this Agreement.
Nothing herein shall affect any Lender’s rights under any such warrants, stock,
or other equity securities to administer, manage, transfer, assign, or exercise
such warrants, stock, or other equity securities for its own account.

9.5 Liability for Collateral. So long as Agent and the Lenders comply with
reasonable banking practices regarding the safekeeping of the Collateral in the
possession or under the control of Agent and the Lenders, Agent and the Lenders
shall not be liable or responsible for: (a) the safekeeping of the Collateral;
(b) any loss or damage to the Collateral; (c) any diminution in the value of the
Collateral; or (d) any act or default of any carrier, warehouseman, bailee, or
other Person. Borrower bears all risk of loss, damage or destruction of the
Collateral.

9.6 No Waiver; Remedies Cumulative. Agent’s failure, at any time or times, to
require strict performance by Borrower of any provision of this Agreement or any
other Loan Document shall not waive, affect, or diminish any right of Agent
thereafter to demand strict performance and compliance herewith or therewith. No
waiver hereunder shall be effective unless signed by Agent and then is only
effective for the specific instance and purpose for which it is given. Agent’s
rights and remedies under this Agreement and the other Loan Documents are
cumulative. Agent has all rights and remedies provided under the Code, by Law,
or in equity. Agent’s exercise of one right or remedy is not an election, and
Agent’s waiver of any Event of Default is not a continuing waiver. Agent’s delay
in exercising any remedy is not a waiver, election, or acquiescence.

9.7 Demand Waiver. Borrower waives demand, notice of default or dishonor, notice
of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Agent on which Borrower is
liable.

 

19



--------------------------------------------------------------------------------

9.8 Borrower Liability. Any Borrower may, acting singly, request Term Loans
hereunder. Each Borrower hereby appoints the others as agent for the others for
all purposes hereunder, including with respect to requesting Term Loans
hereunder. Each Borrower hereunder shall be jointly and severally obligated to
repay all Term Loans made hereunder and all other Obligations, regardless of
which Borrower actually receives said Term Loans, as if each Borrower hereunder
directly received all Term Loans. Each Borrower waives (a) any suretyship
defenses available to it under the Code or any other applicable law, and (b) any
right to require the Lenders or Agent to: (i) proceed against any Borrower or
any other person; (ii) proceed against or exhaust any security; or (iii) pursue
any other remedy. The Lenders or Agent may exercise or not exercise any right or
remedy they have against any Borrower or any security (including the right to
foreclose by judicial or non-judicial sale) without affecting any Borrower’s
liability. Notwithstanding any other provision of this Agreement or other
related document, each Borrower irrevocably waives all rights that it may have
at law or in equity (including, without limitation, any law subrogating Borrower
to the rights of the Lenders and Agent under this Agreement) to seek
contribution, indemnification or any other form of reimbursement from any other
Borrower, or any other Person now or hereafter primarily or secondarily liable
for any of the Obligations, for any payment made by Borrower with respect to the
Obligations in connection with this Agreement or otherwise and all rights that
it might have to benefit from, or to participate in, any security for the
Obligations as a result of any payment made by Borrower with respect to the
Obligations in connection with this Agreement or otherwise. Any agreement
providing for indemnification, reimbursement or any other arrangement prohibited
under this Section shall be null and void. If any payment is made to a Borrower
in contravention of this Section, such Borrower shall hold such payment in trust
for the Lenders and Agent and such payment shall be promptly delivered to Agent
for application to the Obligations, whether matured or unmatured.

 

  10. NOTICES

All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”) by any party to this Agreement or any other Loan
Document must be in writing and shall be deemed to have been validly served,
given, or delivered: (a) upon the earlier of actual receipt and three
(3) Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by electronic mail (if an email address is specified
herein) or facsimile transmission; (c) one (1) Business Day after deposit with a
reputable overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below. Any of Agent, Lender or Borrower may change its mailing or electronic
mail address or facsimile number by giving the other party written notice
thereof in accordance with the terms of this Section 10.

If to any Borrower:

Furiex Pharmaceuticals, Inc.

3900 Paramount Parkway, Suite 150

Morrisville, North Carolina 27560

Attention: President and Chief Financial Officer

Fax: (919) 456-7850

E-Mail:    June.Almenoff@furiex.com

        Marshall.Woodworth@furiex.com

If to Agent:

MidCap Funding III, LLC

7255 Woodmont Avenue, Suite 200

Bethesda, Maryland 20814

Attention: Portfolio Management- Life Sciences

Fax: (301) 941-1450

E-Mail:  Lviera@midcapfinancial.com

with a copy to:

 

20



--------------------------------------------------------------------------------

Midcap Financial, LLC

7255 Woodmont Avenue, Suite 200

Bethesda, Maryland 20814

Attention: General Counsel

Fax: (301) 941-1450

E-Mail:  Rgoodridge@midcapfinancial.com

If to Lenders:  To the address specified on the signature page of such Lender
attached hereto.

 

21



--------------------------------------------------------------------------------

  11. CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

THIS AGREEMENT, EACH SECURED PROMISSORY NOTE AND EACH OTHER LOAN DOCUMENT, AND
ALL MATTERS RELATING HERETO OR THERETO OR ARISING THEREFROM (WHETHER SOUNDING IN
CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF MARYLAND,
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. NOTWITHSTANDING THE FOREGOING,
AGENT AND LENDERS SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST
BORROWER OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH AGENT AND
LENDERS (IN ACCORDANCE WITH THE PROVISIONS OF SECTION 9.1) DEEM NECESSARY OR
APPROPRIATE TO REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE AGENT’S AND
LENDERS’ RIGHTS AGAINST BORROWER OR ITS PROPERTY. BORROWER EXPRESSLY SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY
SUCH COURT, AND BORROWER HEREBY WAIVES ANY OBJECTION THAT IT MAY HAVE BASED UPON
LACK OF PERSONAL JURISDICTION, IMPROPER VENUE, OR FORUM NON CONVENIENS AND
HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT. BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE
SUMMONS, COMPLAINTS, AND OTHER PROCESS ISSUED IN SUCH ACTION OR SUIT AND AGREES
THAT SERVICE OF SUCH SUMMONS, COMPLAINTS, AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO BORROWER AT THE ADDRESS SET FORTH IN
SECTION 10 OF THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED
UPON THE EARLIER TO OCCUR OF BORROWER’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS
AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER, AGENT AND LENDERS
EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING
OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.
EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

Borrower, Agent and each Lender agree that each Term Loan (including those made
on the Closing Date) shall be deemed to be made in, and the transactions
contemplated hereunder and in any other Loan Document shall be deemed to have
been performed in, the State of Maryland.

 

  12. GENERAL PROVISIONS

12.1 Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights or obligations under it without Agent’s prior written
consent (which may be granted or withheld in Agent’s discretion). Any Lender may
at any time assign to one or more Eligible Assignees all or any portion of such
Lender’s Loan, together with all related obligations of such Lender hereunder.
Borrower and Agent shall be entitled to continue to deal solely and directly
with such Lender in connection with the interests so assigned until Agent shall
have received and accepted an effective assignment agreement in form and
substance acceptable to Agent, executed, delivered and fully completed by the
applicable parties thereto, and shall have received such other information
regarding such Eligible Assignee as Agent reasonably shall require.
Notwithstanding anything set forth in this Agreement to the contrary, any Lender
may at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided, however, that no such pledge or assignment shall release such Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto.

12.2 Indemnification.

 

22



--------------------------------------------------------------------------------

(a) Borrower agrees to indemnify, defend and hold Agent and the Lenders and
their respective directors, officers, employees, agents, attorneys, or any other
Person affiliated with or representing Agent or the Lenders (each, an
“Indemnified Person”) harmless against: (i) all obligations, demands, claims,
and liabilities (collectively, “Claims”) asserted by any other party in
connection with the transactions contemplated by the Loan Documents; and
(ii) all losses or Lenders’ Expenses incurred, or paid by Indemnified Person
from, following, or arising from transactions between Agent, and/or the Lenders
and Borrower (including reasonable attorneys’ fees and expenses) pursuant to or
in connection with the Loan Documents, except for Claims and/or losses directly
caused by such Indemnified Person’s gross negligence or willful misconduct
(collectively, the “Indemnified Liabilities”).

(b) Borrower hereby further indemnifies, defends and holds each Indemnified
Person harmless from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, costs, expenses and
disbursements of any kind or nature whatsoever (including the fees and
disbursements of counsel for such Indemnitee) in connection with any
investigative, response, remedial, administrative or judicial matter or
proceeding, whether or not such Indemnified Person shall be designated a party
thereto and including any such proceeding initiated by or on behalf of Borrower,
and the reasonable expenses of investigation by engineers, environmental
consultants and similar technical personnel and any commission, fee or
compensation claimed by any broker (other than any broker retained by Agent or
Lenders) asserting any right to payment for the transactions contemplated hereby
which may be imposed on, incurred by or asserted against such Indemnified Person
as a result of or in connection with the transactions contemplated hereby and
the use or intended use of the proceeds of the loan proceeds.

(c) To the extent that the undertaking set forth in this Section 12.2 may be
unenforceable, Borrower shall contribute the maximum portion which it is
permitted to pay and satisfy under applicable law to the payment and
satisfaction of all such indemnified liabilities incurred by the Indemnitees or
any of them.

12.3 Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.

12.4 Severability of Provisions. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.

12.5 Correction of Loan Documents. Agent and the Lenders may correct patent
errors and fill in any blanks in this Agreement and the other Loan Documents
consistent with the agreement of the parties.

12.6 Integration. This Agreement and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Agreement
and the Loan Documents merge into this Agreement and the Loan Documents.

12.7 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Agreement.

12.8 Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been satisfied. The obligation of Borrower in Section 12.2 to
indemnify each Lender and Agent shall survive until the statute of limitations
with respect to such claim or cause of action shall have run.

12.9 Confidentiality. In handling any confidential information of Borrower, the
Lenders and Agent shall exercise the same degree of care that it exercises for
its own proprietary information, but disclosure of information may be made:
(a) to the Lenders’ and Agent’s Subsidiaries or Affiliates; (b) to prospective
transferees or purchasers of any interest in the Credit Extensions (provided,
however, the Lenders and Agent shall use commercially reasonable efforts to
obtain such prospective transferee’s or purchaser’s agreement to the terms of
this provision); (c) as required by Law, regulation, subpoena, or other order;
(d) to regulators or as otherwise required in

 

23



--------------------------------------------------------------------------------

connection with an examination or audit; (e) as Agent considers appropriate in
exercising remedies under the Loan Documents; and (f) to third party service
providers of the Lenders and/or Agent so long as such service providers have
executed a confidentiality agreement with the Lenders and Agent with terms no
less restrictive than those contained herein. Confidential information does not
include information that either: (i) is in the public domain or in the Lenders’
and/or Agent’s possession when disclosed to the Lenders and/or Agent, or becomes
part of the public domain after disclosure to the Lenders and/or Agent; or
(ii) is disclosed to the Lenders and/or Agent by a third party, if the Lenders
and/or Agent does not know that the third party is prohibited from disclosing
the information. Agent and/or Lenders may use confidential information for any
purpose, including, without limitation, for the development of client databases,
reporting purposes, and market analysis, so long as Agent and/or Lenders, as
applicable, do not disclose Borrower’s identity or the identity of any Person
associated with Borrower unless otherwise expressly permitted by this Agreement.
The provisions of the immediately preceding sentence shall survive the
termination of this Agreement. The agreements provided under this Section 12.9
supersede all prior agreements, understanding, representations, warranties, and
negotiations between the parties about the subject matter of this Section 12.9.

12.10 Right of Set Off. Borrower hereby grants to Agent and to each Lender, a
lien, security interest and right of set off as security for all Obligations to
Agent and each Lender hereunder, whether now existing or hereafter arising upon
and against all deposits, credits, collateral and property, now or hereafter in
the possession, custody, safekeeping or control of Agent or the Lenders or any
entity under the control of Agent or the Lenders (including a Agent affiliate)
or in transit to any of them. At any time after the occurrence and during the
continuance of an Event of Default, without demand or notice, Agent or the
Lenders may set off the same or any part thereof and apply the same to any
liability or obligation of Borrower even though unmatured and regardless of the
adequacy of any other collateral securing the Obligations. ANY AND ALL RIGHTS TO
REQUIRE AGENT TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER
COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

12.11 [Reserved.]

12.12 Amendments.

(a) No amendment, modification, termination or waiver of any provision of this
Agreement or any other Loan Document, nor approval or consent thereunder, or any
consent to any departure by Borrower therefrom, shall in any event be effective
unless the same shall be in writing and signed by Borrower, Agent and the
Required Lenders, provided, however, that

(i) no such amendment, waiver or other modification that would have the effect
of increasing or reducing a Lender’s Term Loan Commitment or Commitment
Percentage shall be effective as to such Lender without such Lender’s written
consent;

(ii) no such amendment, waiver or modification that would affect the rights and
duties of Agent shall be effective without Agent’s written consent or signature;

(iii) no such amendment, waiver or other modification shall, unless signed by
all the Lenders directly affected thereby, (A) reduce the principal of, rate of
interest on or any fees with respect to any Term Loan or forgive any principal,
interest (other than default interest) or fees (other than late charges) with
respect to any Term Loan (B) postpone the date fixed for, or waive, any payment
of principal of any Term Loan or of interest on any Term Loan (other than
default interest) or any fees provided for hereunder (other than late charges or
for any termination of any commitment); (C) change the definition of the term
“Required Lenders” or the percentage of Lenders which shall be required for
Lenders to take any action hereunder; (D) release all or substantially all or
any material portion of the Collateral, authorize Borrower to sell or otherwise
dispose of all or substantially all or any material portion of the Collateral or
release any Guarantor of all or any portion of the Obligations or its guaranty
obligations with respect thereto, except, in each case with respect to this
clause (D), as otherwise may be expressly permitted under this Agreement or the
other Loan Documents (including in connection with any disposition permitted
hereunder); (E) amend, waive or otherwise modify this Section 12.12 or the
definitions of the terms used in this Section 12.12 insofar as the definitions
affect the substance of this Section 12.12; (F) consent to the assignment,
delegation or

 

24



--------------------------------------------------------------------------------

other transfer by any Borrower or any Guarantor of any of its rights and
obligations under any Loan Document or release Borrower or any Guarantor of its
payment obligations under any Loan Document, except, in each case with respect
to this clause (F), pursuant to a merger or consolidation permitted pursuant to
this Agreement; (G) amend any of the provisions of Section 9.4 or amend any of
the definitions Pro Rata Share, Term Loan Commitment, Commitment Percentage or
that provide for the Lenders to receive their Pro Rata Shares of any fees,
payments, setoffs or proceeds of Collateral hereunder; (H) subordinate the Liens
granted in favor of Agent securing the Obligations; or (I) amend any of the
provisions of Section 12.10. It is hereby understood and agreed that all Lenders
shall be deemed directly affected by an amendment, waiver or other modification
of the type described in the preceding clauses (C), (D), (E), (F), (G) and
(H) of the preceding sentence;

(iv) the provisions of the foregoing clauses (i), (ii) and (iii) are subject to
the provisions of any interlender or agency agreement among the Agent and
Lenders pursuant to which any Lender may agree to give its consent in connection
with any amendment, waiver or modification of the Loan Documents only in the
event of the unanimous agreement of all Lenders.

(b) Other than as expressly provided for in Section 12.12(a)(i) through
(iii) above, Agent may, if requested by the Required Lenders, from time to
time designate covenants in this Agreement less restrictive by notification to a
representative of the Borrower.

12.13 Publicity. Borrower will not directly or indirectly publish, disclose or
otherwise use in any public disclosure, advertising material, promotional
material, press release or interview, any reference to the name, logo or any
trademark of Agent or any Lender or any of their Affiliates or any reference to
this Agreement or the financing evidenced hereby, in any case except as required
by applicable Law, subpoena or judicial or similar order, in which case Borrower
shall endeavor to give Agent prior written notice of such publication or other
disclosure; provided, however, that for the avoidance of doubt, Borrower may
publish the name of Lenders and Agent, the existence of the financing
arrangements referenced under this Agreement, the primary purpose and/or
structure of those arrangements, the amount of credit extended under each
facility, the title and role of each party to this Agreement, and the total
amount of financing evidenced hereby and such other information (including
copies of the Loan Documents) necessary to satisfy the reporting requirements
under the Securities Exchange Act of 1934, as amended. Each Lender and Borrower
hereby authorizes each Lender to publish the name of such Lender and Borrower,
the existence of the financing arrangements referenced under this Agreement, the
primary purpose and/or structure of those arrangements, the amount of credit
extended under each facility, the title and role of each party to this
Agreement, and the total amount of the financing evidenced hereby in any
“tombstone”, comparable advertisement or press release which such Lender elects
to submit for publication. In addition, each Lender and Borrower agrees that
each Lender may provide lending industry trade organizations with information
necessary and customary for inclusion in league table measurements after the
Closing Date. With respect to any of the foregoing authorizations granted to
Lenders, such authorization shall be subject to such Lender providing Borrower
and the other Lenders with an opportunity to review and confer with such Lender
regarding, and approve, the contents of any such tombstone, advertisement or
information, as applicable, prior to its initial submission for publication, but
subsequent publications of the same tombstone, advertisement or information
shall not require Borrower’s approval.

12.14 No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

 

  13. AGENT

13.1 Appointment and Authorization of Agent. Each Lender hereby irrevocably
appoints, designates and authorizes Agent to take such action on its behalf
under the provisions of this Agreement and each other Loan Document and to
exercise such powers and perform such duties as are expressly delegated to it by
the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document, Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, nor shall Agent have or be deemed to have any fiduciary relationship
with any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or

 

25



--------------------------------------------------------------------------------

otherwise exist against Agent. Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in the other Loan Documents
with reference to Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.

13.2 Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through its, or its Affiliates’,
agents, employees or attorneys-in-fact and shall be entitled to obtain and rely
upon the advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects in the
absence of gross negligence or willful misconduct.

13.3 Liability of Agent. Except as otherwise provided herein, no Agent-Related
Person shall (a) be liable for any action taken or omitted to be taken by any of
them under or in connection with this Agreement or any other Loan Document or
the transactions contemplated hereby (except for its own gross negligence or
willful misconduct in connection with its duties expressly set forth herein), or
(b) be responsible in any manner to any Lender or participant for any recital,
statement, representation or warranty made by Borrower or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of Borrower or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of Borrower
or any Affiliate thereof.

13.4 Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to Borrower), independent
accountants and other experts selected by Agent. Agent shall be fully justified
in failing or refusing to take any action under any Loan Document unless it
shall first receive such advice or concurrence of all Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Loan Document in accordance with a
request or consent of all Lenders and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders.

13.5 Notice of Default. Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default and/or Event of Default, unless Agent shall have
received written notice from a Lender or Borrower, describing such default or
Event of Default. Agent will notify the Lenders of its receipt of any such
notice. Agent shall take such action with respect to an Event of Default as may
be directed in writing by the Required Lenders in accordance with Section 9(a);
provided, however, that while an Event of Default has occurred and is
continuing, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Event of Default as Agent
shall deem advisable or in the best interest of the Lenders, including without
limitation, satisfaction of other security interests, liens or encumbrances on
the Collateral not permitted under the Loan Documents, payment of taxes on
behalf of Borrower, payments to landlords, warehouseman, bailees and other
Persons in possession of the Collateral and other actions to protect and
safeguard the Collateral, and actions with respect to insurance claims for
casualty events affecting Borrower and/or the Collateral.

13.6 Credit Decision; Disclosure of Information by Agent. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by Agent hereafter taken, including any consent
to and acceptance of any assignment or review of the affairs of Borrower or any
Affiliate thereof, shall be deemed to constitute any representation or warranty
by any Agent-Related Person to any Lender as to any matter, including whether
Agent-Related Persons have disclosed material information in their possession.
Each Lender

 

26



--------------------------------------------------------------------------------

represents to Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of, and investigation into, the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower and its respective Subsidiaries, and all applicable
bank or other regulatory Laws relating to the transactions contemplated hereby,
and made its own decision to enter into this Agreement and to extend credit to
Borrower hereunder. Each Lender also represents that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by Agent herein, Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of Borrower or any of its Affiliates which may come into the
possession of any Agent-Related Person.

13.7 Indemnification of Agent. Whether or not the transactions contemplated
hereby are consummated, each Lender shall, severally and pro rata based on its
respective Pro Rata Share, indemnify upon demand each Agent-Related Person (to
the extent not reimbursed by or on behalf of Borrower and without limiting the
obligation of Borrower to do so), and hold harmless each Agent-Related Person
from and against any and all Indemnified Liabilities (which shall not include
legal expenses of Agent incurred in connection with the closing of the
transactions contemplated by this Agreement) incurred by it; provided, however,
that no Lender shall be liable for the payment to any Agent-Related Person of
any portion of such Indemnified Liabilities to the extent determined in a
judgment by a court of competent jurisdiction to have resulted from such
Agent-Related Person’s own gross negligence or willful misconduct; provided,
however, that no action taken in accordance with the directions of the Required
Lenders shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section 13.7. Without limitation of the foregoing, each Lender
shall, severally and pro rata based on its respective Pro Rata Share, reimburse
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Lenders’ Expenses incurred after the closing of the transactions
contemplated by this Agreement) incurred by Agent (in its capacity as Agent, and
not as a Lender) in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that Agent is
not reimbursed for such expenses by or on behalf of Borrower. The undertaking in
this Section 13.7 shall survive the payment in full of the Obligations, the
termination of this Agreement and the resignation of Agent.

13.8 Agent in its Individual Capacity. With respect to its Credit Extensions,
MidCap shall have the same rights and powers under this Agreement as any other
Lender and may exercise such rights and powers as though it were not Agent, and
the terms “Lender” and “Lenders” include MidCap in its individual capacity.

13.9 Successor Agent.

(a) Agent may at any time assign its rights, powers, privileges and duties
hereunder to (i) another Lender, or (ii) any Person to whom Agent, in its
capacity as a Lender, has assigned (or will assign, in conjunction with such
assignment of agency rights hereunder) 50% or more of its Loan, in each case
without the consent of the Lenders or Borrowers. Following any such assignment,
Agent shall give notice to the Lenders and Borrowers. An assignment by Agent
pursuant to this subsection (a) shall not be deemed a resignation by Agent for
purposes of subsection (b) below.

(b) Without limiting the rights of Agent to designate an assignee pursuant to
subsection (a) above, Agent may at any time give notice of its resignation to
the Lenders and Borrowers. Upon receipt of any such notice of resignation,
Required Lenders shall have the right to appoint a successor Agent. If no such
successor shall have been so appointed by Required Lenders and shall have
accepted such appointment within ten (10) Business Days after the retiring Agent
gives notice of its resignation, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent; provided, however, that if Agent shall
notify Borrowers and the Lenders that no Person has accepted such appointment,
then such resignation shall nonetheless become effective in accordance with such
notice from Agent that no Person has accepted such appointment and, from and
following delivery of such notice, (i)

 

27



--------------------------------------------------------------------------------

the retiring Agent shall be discharged from its duties and obligations hereunder
and under the other Loan Documents, and (ii) all payments, communications and
determinations provided to be made by, to or through Agent shall instead be made
by or to each Lender directly, until such time as Required Lenders appoint a
successor Agent as provided for above in this subsection (b).

(c) Upon (i) an assignment permitted by subsection (a) above, or (ii) the
acceptance of a successor’s appointment as Agent pursuant to subsection
(b) above, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Agent, and
the retiring Agent shall be discharged from all of its duties and obligations
hereunder and under the other Loan Documents (if not already discharged
therefrom as provided above in this subsection (c)). The fees payable by
Borrowers to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrower and such successor. After
the retiring Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Section 13 shall continue in effect for the benefit of
such retiring Agent and its sub-agents in respect of any actions taken or
omitted to be taken by any of them while the retiring Agent was acting or was
continuing to act as Agent.

13.10 Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to Borrower, Agent
(irrespective of whether the principal of any Loan, shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether Agent shall have made any demand on Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Credit Extensions and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders and Agent and their respective agents and counsel and all other
amounts due the Lenders and Agent allowed in such judicial proceeding); and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Agent and, in the event that Agent shall
consent to the making of such payments directly to the Lenders, to pay to Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of Agent and its agents and counsel, and any other amounts due Agent
under Section 2.4(d). To the extent that Agent fails timely to do so, each
Lender may file a claim relating to such Lender’s claim.

13.11 Collateral and Guaranty Matters. The Lenders irrevocably authorize Agent,
at its option and in its discretion, to release any Guarantor and any Lien on
any Collateral granted to or held by Agent under any Loan Document (a) upon the
date that all Obligations due hereunder have been fully and indefeasibly paid in
full and no Term Loan Commitments or other obligations of any Lender to provide
funds to Borrower under this Agreement remain outstanding, (b) that is
transferred or to be transferred as part of or in connection with any Transfer
permitted hereunder or under any other Loan Document, or (c) as approved in
accordance with Section 12.12. Upon request by Agent at any time, all Lenders
will confirm in writing Agent’s authority to release its interest in particular
types or items of Property, pursuant to this Section 13.11.

13.12 Cooperation of Borrower. If necessary, Borrower agrees to (a) execute any
documents (including new Secured Promissory Notes) reasonably required to
effectuate and acknowledge each assignment of a Term Loan Commitment or Loan to
an assignee in accordance with Section 12.1, (b) make Borrower’s management
available to meet with Agent and prospective participants and assignees of Term
Loan Commitments or Credit Extensions and (c) assist Agent or the Lenders in the
preparation of information relating to the financial affairs of Borrower as any
prospective participant or assignee of a Term Loan Commitment or Term Loan
reasonably may request. Subject to the provisions of Section 12.9 Borrower
authorizes each Lender to disclose to any prospective

 

28



--------------------------------------------------------------------------------

participant or assignee of a Term Loan Commitment, any and all information in
such Lender’s possession concerning Borrower and its financial affairs which has
been delivered to such Lender by or on behalf of Borrower pursuant to this
Agreement, or which has been delivered to such Lender by or on behalf of
Borrower in connection with such Lender’s credit evaluation of Borrower prior to
entering into this Agreement.

 

  14. DEFINITIONS

As used in this Agreement, the following terms have the following meanings:

“Account” means any “account”, as defined in the Code, with such additions to
such term as may hereafter be made, and includes, without limitation, all
accounts receivable and other sums owing to Borrower.

“Account Debtor” means any “account debtor”, as defined in the Code, with such
additions to such term as may hereafter be made.

“Affiliate” means, with respect to any Person, a Person that owns or controls
directly or indirectly the Person, any Person that controls or is controlled by
or is under common control with the Person, and each of that Person’s senior
executive officers, directors, partners and, for any Person that is a limited
liability company, that Person’s managers and members.

“Agent” means, MidCap, not in its individual capacity, but solely in its
capacity as agent on behalf of and for the benefit of the Lenders.

“Agent-Related Person” means the Agent, together with its Affiliates, and the
officers, directors, employees, agents, advisors, auditors and attorneys-in-fact
of such Persons; provided, however, that no Agent-Related Person shall be an
Affiliate of Borrower.

“Agreement” has the meaning given it in the preamble of this Agreement.

“Amortization Date” means (a) with respect to the Tranche One Term Loan,
August 1, 2012 and (b) with respect to the Tranche Two Term Loan, the first
Payment Date that occurs twelve (12) months after the advance of such Tranche
Two Term Loan.

“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the Laws comprising or implementing the Bank Secrecy Act, and the
Laws administered by OFAC.

“Approved Drug” has the meaning given it in the definition of “Sale Compound”.

“Approved Fund” means any (a) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the Ordinary Course of Business, or (b) any Person (other than a natural person)
which temporarily warehouses loans for any Lender or any entity described in the
preceding clause (a) and that, with respect to each of the preceding clauses
(a) and (b), is administered or managed by (i) a Lender, (ii) an Affiliate of a
Lender or (iii) a Person (other than a natural person) or an Affiliate of a
Person (other than a natural person) that administers or manages a Lender.

“Base LIBOR Rate” means, for any Interest Period, the rate per annum, determined
by Agent in accordance with its customary procedures, and utilizing such
electronic or other quotation sources as it considers appropriate (rounded
upwards, if necessary, to the next 1/100th%), to be the rate at which Dollar
deposits (for delivery on the first day of such Interest Period or, if such day
is not a Business Day, on the preceding Business Day) in the amount of One
Million Dollars ($1,000,000) are offered to major banks in the London interbank
market on or about 11:00 a.m. (New York time) two (2) Business Days prior to the
commencement of such Interest Period, for a term comparable to such Interest
Period, which determination shall be conclusive in the absence of manifest
error.

 

29



--------------------------------------------------------------------------------

“Blocked Person” means: (a) any Person listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.

“Borrower” has the meaning given it in the preamble of this Agreement.

“Borrower’s Books” means all of Borrower’s books and records, including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

“Borrowing Resolutions” means, with respect to any Person, those resolutions
adopted by such Person’s Board of Directors or other governing body whose
approval is necessary or desired by Borrower or Agent and delivered by such
Person to Agent approving the Loan Documents to which such Person is a party and
the transactions contemplated thereby, together with a certificate executed by
its secretary on behalf of such Person certifying that (a) such Person has the
authority to execute, deliver, and perform its obligations under each of the
Loan Documents to which it is a party, (b) that attached as Exhibit A to such
certificate is a true, correct, and complete copy of the resolutions then in
full force and effect authorizing and ratifying the execution, delivery, and
performance by such Person of the Loan Documents to which it is a party, (c) the
name(s) of the Person(s) authorized to execute the Loan Documents on behalf of
such Person, together with a sample of the true signature(s) of such Person(s),
and (d) that Agent and the Lenders may conclusively rely on such certificate
unless and until such Person shall have delivered to Agent a further certificate
canceling or amending such prior certificate.

“Business Day” means any day that is not a Saturday, Sunday or a day on which
Agent is closed for business.

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition, (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc., (c) certificates of deposit issued
maturing no more than one (1) year after issue, and (d) money market funds at
least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (b) of this
definition. For the avoidance of doubt, the direct purchase by Borrower,
co-borrower, or any subsidiary of Borrower of any Auction Rate Securities, or
purchasing participations in, or entering into any type of swap or other
derivative transaction, or otherwise holding or engaging in any ownership
interest in any type of Auction Rate Security by Borrower, co-borrower, or any
subsidiary of Borrower shall be conclusively determined by the Lenders as an
ineligible Cash Equivalent, and any such transaction shall expressly violate
each other provision of this agreement governing Permitted Investments.
Notwithstanding the foregoing, Cash Equivalents does not include, and each
Borrower and Subsidiary is prohibited from purchasing, purchasing participations
in, entering into any type of swap or other equivalent derivative transaction,
or otherwise holding or engaging in any ownership interest in any type of debt
instrument, including, without limitation, any corporate or municipal bonds with
a long-term nominal maturity for which the interest rate is reset through a
dutch auction and more commonly referred to as an auction rate security.

“Change in Control” means any event, transaction, or occurrence as a result of
which (a) any “person” (as such term is defined in Sections 3(a)(9) and 13(d)(3)
of the Exchange Act), other than (i) a trustee or other fiduciary holding
securities under an employee benefit plan of Borrower or (ii) Fred Eshelman, is
or becomes, or has entered into a contract which upon consummation shall make
such person, a beneficial owner (within the meaning Rule 13d-3 promulgated under
the Exchange Act), directly or indirectly, of securities of Borrower,
representing forty percent (40%) or more of the combined voting power of
Borrower’s then outstanding securities; (b) any Borrower ceases to own, directly
or indirectly, (100%) of the capital stock of any of its Subsidiaries; or
(c) during any period of twelve consecutive calendar months, individuals who at
the beginning of such period constituted the Board of Directors of Borrower
(together with any new directors whose election by the Board of Directors of
Borrower was approved by a vote of not less than two-thirds of the directors
then still in office who either were directors at the beginning of such

 

30



--------------------------------------------------------------------------------

period or whose election or nomination for election was previously so approved)
cease for any reason other than death or disability to constitute a majority of
the directors then in office.

“Claims” has the meaning given it in Section 12.2.

“Closing Date” has the meaning given it in the preamble of this Agreement.

“Code” means the Uniform Commercial Code in effect on the date hereof, as the
same may, from time to time, be enacted and in effect in the State of Maryland;
provided, however, that to the extent that the Code is used to define any term
herein or in any Loan Document and such term is defined differently in different
Articles or Divisions of the Code, the definition of such term contained in
Article or Division 9 shall govern; and provided, further, that in the event
that, by reason of mandatory provisions of Law, any or all of the attachment,
perfection, or priority of, or remedies with respect to, Agent’s Lien on any
Collateral is governed by the Uniform Commercial Code in effect in a
jurisdiction other than the State of Maryland, the term “Code” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority, or remedies and for purposes of definitions relating to
such provisions.

“Collateral” means all property, now existing or hereafter acquired, mortgaged
or pledged to, or purported to be subjected to a Lien in favor of Agent, for the
benefit of Agent and Lenders, pursuant to this Agreement and the other Loan
Documents, including, without limitation, all of the property described in
Exhibit A hereto.

“Collateral Account” means any Deposit Account, Securities Account or Commodity
Account.

“Commitment Percentage” means, as to any Lender, the percentage set forth
opposite such Lender’s name on Schedule 1, as amended from time to time.

“Commodity Account” means any “commodity account”, as defined in the Code, with
such additions to such term as may hereafter be made.

“Communication” has the meaning given it in Section 10.

“Compliance Certificate” means a certificate, duly executed by an authorized
officer of Borrower, appropriately completed and substantially in the form of
Exhibit C.

“Contingent Obligation” means, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the Ordinary Course of Business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.

“Control Agreement” means any control agreement entered into among the
depository institution at which Borrower maintains a Deposit Account or the
securities intermediary or commodity intermediary at which Borrower maintains a
Securities Account or a Commodity Account, Borrower, and Agent pursuant to which
Agent obtains control (within the meaning of the Code) for the benefit of the
Lenders over such Deposit Account, Securities Account or Commodity Account.

“Credit Extension” means any Term Loan or any other extension of credit by Agent
or the Lenders for Borrower’s benefit.

 

31



--------------------------------------------------------------------------------

“DEA” means the Drug Enforcement Administration of the United States of America,
and any successor agency thereof.

“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.

“Default Rate” has the meaning given it in Section 2.3(c).

“Deposit Account” means any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

“Designated Deposit Account” means Borrower’s deposit account, account number
[*], maintained with Silicon Valley Bank and over which Agent has been granted
control for the ratable benefit of the Lenders.

“Development Compound” means any therapeutic compound being tested by any
Borrower or any of its Subsidiaries, including without limitation, those drug
compounds set forth on Schedule 5.11, for use in Phase I, Phase II or Phase III
trials.

“Development Inventory” means the Borrower’s inventory of Development Compounds.

“Dollars,” “dollars” and “$” each means lawful money of the United States.

“Draw Period” means the period of time commencing upon the Closing Date and
continuing through the earliest to occur of (a) the Draw Period Termination
Date, (b) an Event of Default, and (c) the existence of any Default.

“Draw Period Termination Date” means March 31, 2012.

“Drug Application” means a new drug application, an abbreviated drug
application, or a product license application for any Product, as appropriate,
as those terms are defined in the FDCA.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by Agent; provided, however, that notwithstanding the foregoing, “Eligible
Assignee” shall not include Borrower, any Guarantor or any of Borrower’s or any
Guarantor’s Affiliates or Subsidiaries. Notwithstanding the foregoing, in
connection with assignments by a Lender due to a forced divestiture at the
request of any regulatory agency, the restrictions set forth herein shall not
apply and Eligible Assignee shall mean any Person or party becoming an assignee
incident to such forced divestiture.

“Equipment” means all “equipment”, as defined in the Code, with such additions
to such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, and all
regulations promulgated thereunder.

“Event of Default” has the meaning given it in Section 8.

“FDA” means the Food and Drug Administration of the United States of America, or
any successor entity thereto.

“FDCA” means the Federal Food, Drug and Cosmetic Act, as amended, 21 U.S.C.
Section 301 et seq., and all regulations promulgated thereunder.

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

32



--------------------------------------------------------------------------------

“Final Payment” means a payment (in addition to and not a substitution for the
regular monthly payments of principal plus accrued interest) due on the earlier
to occur of (a) the Maturity Date, (b) the acceleration of any Term Loan, and
(c) the prepayment of a Term Loan pursuant to Section 2.2(c) or (d), equal to
the Term Loan Commitments multiplied by the Final Payment Percentage.

“Final Payment Percentage” means two and one half of one percent (2.5%).

“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person that is a “controlled foreign corporation” under Section 957 of the IRC.

“Funding Date” means any date on which a Credit Extension is made to or on
account of Borrower which shall be a Business Day.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
Person as may be approved by a significant segment of the accounting profession
in the United States, which are applicable to the circumstances as of the date
of determination.

“General Intangibles” means all “general intangibles”, as defined in the Code,
with such additions to such term as may hereafter be made, and includes without
limitation, all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work, whether published or unpublished, any patents, trademarks, service marks
and, to the extent permitted under applicable Law, any applications therefor,
whether registered or not, any trade secret rights, including any rights to
unpatented inventions, payment intangibles, royalties, contract rights,
goodwill, franchise agreements, purchase orders, customer lists, route lists,
telephone numbers, domain names, claims, income and other tax refunds, security
and other deposits, options to purchase or sell real or personal property,
rights in all litigation presently or hereafter pending (whether in contract,
tort or otherwise), insurance policies (including without limitation key man,
property damage, and business interruption insurance), payments of insurance and
rights to payment of any kind.

“Governmental Approval” means any consent, authorization, approval, order,
license, franchise, permit, certificate, accreditation, registration, filing or
notice, of, issued by, from or to, or other act by or in respect of, any
Governmental Authority.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Guarantor” means any present or future guarantor of the Obligations.

“Indebtedness” means (a) indebtedness for borrowed money or the deferred price
of property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.

“Indemnified Liabilities” has the meaning given it in Section 12.2.

“Indemnified Person” has the meaning given it in Section 12.2.

“Insolvency Proceeding” means any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency Law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

33



--------------------------------------------------------------------------------

“Intellectual Property” includes without limitation, all copyright rights,
copyright applications, copyright registrations and like protections in each
work of authorship and derivative work, whether published or unpublished, any
patents, patent applications and like protections, including improvements,
divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same, trademarks, trade names, service marks, mask
works, rights of use of any name, domain names, or any other similar rights, any
applications therefor, whether registered or not, know-how, operating manuals,
trade secret rights, clinical and non-clinical data, rights to unpatented
inventions, and any claims for damage by way of any past, present, or future
infringement of any of the foregoing.

“Interest Period” means the one-month period for each Term Loan commencing on
the date that the applicable Term Loan is made and ending on the last day of
such month.

“Interest Rate Determination Date” means the second (2nd) Business Day prior to
the Funding Date for the applicable Term Loan.

“Inventory” means all “inventory”, as defined in the Code, with such additions
to such term as may hereafter be made, and includes without limitation all
merchandise, raw materials, parts, supplies, packing and shipping materials,
work in process and finished products, including without limitation such
inventory as is temporarily out of Borrower’s custody or possession or in
transit and including any returned goods and any documents of title representing
any of the above.

“Investment” means any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

“IRC” means the Internal Revenue Code of 1986.

“Laws” means any and all federal, state, provincial, territorial, local and
foreign statutes, laws, judicial decisions, regulations, guidances, guidelines,
ordinances, rules, judgments, orders, decrees, codes, plans, injunctions,
permits, concessions, grants, franchises, governmental agreements and
governmental restrictions, whether now or hereafter in effect, which are
applicable to any Borrower in any particular circumstance.

“Lender” means any one of the Lenders.

“Lenders” means the Persons identified on Schedule 1 hereto, and each assignee
that becomes a party to this Agreement pursuant to Section 12.1.

“Lenders’ Expenses” means all documented, out-of-pocket due diligence fees and
expenses and other fees, costs, and expenses (including reasonable attorneys’
fees and expenses) of Agent and Lenders for preparing, amending, negotiating,
administering, defending and enforcing this Agreement and the other Loan
Documents (including, without limitation, those incurred in connection with
appeals or Insolvency Proceedings) or otherwise incurred by Agent or the Lenders
in connection with the Loan Documents.

“LIBOR Rate” means, for each Interest Period, the rate per annum determined by
Agent (rounded upwards, if necessary, to the next 1/100th%) by dividing (a) the
Base LIBOR Rate for such Interest Period, by (b) 100% minus the Reserve
Percentage. The LIBOR Rate shall be adjusted on and as of the effective day of
any change in the Reserve Percentage.

“LIBOR Rate Margin” means seven and one fourth of one percent (7.25%) per annum.

“Lien” means a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of Law or otherwise against any property.

“Loan Documents” means, collectively, this Agreement, the Perfection
Certificate, the Pledge Agreement, any note, or notes or guaranties executed by
Borrower or any Guarantor in connection with the indebtedness governed by this
Agreement, and any other present or future agreement between Borrower and/or for
the benefit of the Lenders and Agent in connection with this Agreement, all as
amended, restated, or otherwise modified.

 

34



--------------------------------------------------------------------------------

“Loan Party” means Borrower and each Guarantor.

“Material Adverse Change” means (a) a material impairment in the perfection or
priority of the Agent’s Lien in the Collateral or in the value of such
Collateral, taken as a whole; (b) a material adverse change in the business,
operations, or condition (financial or otherwise) or prospects of Borrower,
taken as a whole; or (c) a material impairment of the prospect of repayment of
any portion of the Obligations.

“Material Intellectual Property” means Borrower’s Intellectual Property and
license agreements that are material to the condition (financial or other),
business or operations of Borrower, as determined by Agent. For purposes hereof,
over the counter software that is commercially available to the public shall not
be deemed “material.”

“Maturity Date” means the Tranche One Maturity Date or the Tranche Two Maturity
Date, as applicable.

“[*]” means that certain Agreement dated [*] between [*].

“[*]” means the [*] under the [*].

“[*]” means the [*] by Borrower to the [*] of the [*], the [*] by means of the
[*] by Borrower to the [*] of the [*], and the [*] by the [*] of such [*];
provided, however, that such [*] shall be subject to the following conditions,
unless otherwise agreed in writing by the Required Lenders: (i) the [*] of the
[*] from Borrower to the [*] shall not take place until the consummation of such
transaction and until the other conditions to the [*] have been satisfied;
(ii) following the consummation of such [*], all required [*] from [*] that are
[*] to the [*] and which are not used to [*] of such [*], shall be [*] to
Borrower; (iii) other than with respect to a [*], the [*], there shall be [*]
(including, without limitation, any [*] in connection therewith); (iv) such
transaction must have been approved in advance by the Board of Directors of
Borrower; (v) prior to or simultaneously with the consummation of such
transaction, Borrower shall have [*] owned and in the name of Borrower all of
[*] in connection therewith; and (vi) such transaction must have been
consummated in accordance with current market terms.

“[*]” means a wholly-owned direct Subsidiary of Borrower, formed for the sole
purpose of [*], and subsequently [*]; provided, that, unless otherwise agreed to
in writing by the Required Lenders: (i) there shall only be [*]; (ii) prior to
the consummation of the [*] in accordance with the conditions thereto, such
Subsidiary shall [*]; (iii) other than [*] upon consummation of the [*], no
Borrower shall [*] to the [*], and (iv) such Subsidiary shall be [*] from Furiex
and the other Borrowers.

“Obligations” means all of Borrower’s obligations to pay when due any debts,
principal, interest, Lenders’ Expenses, the Prepayment Fee, the Final Payment,
and other amounts Borrower owes the Lenders now or later, under this Agreement
or the other Loan Documents, including, without limitation, interest accruing
after Insolvency Proceedings begin (whether or not allowed) and debts,
liabilities, or obligations of Borrower assigned to the Lenders and/or Agent,
and the performance of Borrower’s duties under the Loan Documents.

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

“Operating Documents” means, for any Person, (a) such Person’s formation
documents, as certified with the Secretary of State of such Person’s state of
formation on a date that is no earlier than 30 days prior to the Closing Date,
(b)(i) if such Person is a corporation, its bylaws in current form, (ii) if such
Person is a limited liability company, its limited liability company agreement
(or similar agreement), or (iii) if such Person is a partnership, its
partnership agreement (or similar agreement), and (c) any other organizational
documents of Borrower, in each case

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

35



--------------------------------------------------------------------------------

for clauses (a) through (c), together with all current amendments or
modifications thereto and corporate, company, partner, member or shareholder
resolutions associated therewith.

“Ordinary Course of Business” means, in respect of any transaction involving any
Loan Party, the ordinary course of business of such Loan Party, as conducted by
such Loan Party in accordance with past practices.

“Payment/Advance Form” means that certain form attached hereto as Exhibit B.

“Payment Date” means the first calendar day of each calendar month.

“Perfection Certificate” has the meaning given it in Section 5.1.

“Permits” means licenses, certificates, accreditations, product clearances or
approvals, provider numbers or provider authorizations, marketing
authorizations, other authorizations, registrations, permits, consents and
approvals required in connection with the conduct of Borrower’s or any
Subsidiary’s business or to comply with any applicable Laws, including, without
limitation, drug listings and drug establishment registrations under 21 U.S.C.
Section 510, registrations issued by DEA under 21 U.S.C. Section 823 (if
applicable to any Product), and those issued by State governments for the
conduct of Borrower’s or any Subsidiary’s business.

“Permitted Indebtedness” means:

(a) Borrower’s Indebtedness to the Lenders and Agent under this Agreement and
the other Loan Documents;

(b) Indebtedness existing on the Closing Date and described on Schedule 7.4;

(c) unsecured Indebtedness to trade creditors incurred in the Ordinary Course of
Business;

(d) Indebtedness secured by Permitted Liens;

(e) Indebtedness of the [*] arising out of or related to the [*] (which may
include a currency or interest rate hedge agreement that is not speculative in
nature), and subject to the terms thereof; and

(f) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (d) above, provided, however, that
the principal amount thereof is not increased or the terms thereof are not
modified to impose more burdensome terms upon Borrower or its Subsidiary, as the
case may be.

“Permitted Investments” means:

(a) Investments existing on the Closing Date and described on Schedule 7.7;

(b) Investments consisting of Cash Equivalents; and

(c) Investments in Subsidiaries that exist as of the Closing Date and are
Borrowers or that are otherwise created in accordance with Section 6.9 and
subject to the terms thereof.

“Permitted IP Dispositions” has the meaning given it in Section 7.1.

“Permitted Liens” means:

(a) Liens existing on the Closing Date and shown on the Perfection Certificate
or arising under this Agreement and the other Loan Documents;

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

36



--------------------------------------------------------------------------------

(b) Liens for taxes, fees, assessments or other government charges or levies,
either not delinquent or being contested in good faith and for which Borrower
maintains adequate reserves on its Books, provided, however, that no notice of
any such Lien has been filed or recorded under the Internal Revenue Code of
1986, as amended , and the Treasury Regulations adopted thereunder;

(c) purchase money Liens (i) on Equipment acquired or held by Borrower incurred
for financing the acquisition of the Equipment securing no more than Two Hundred
Fifty Thousand Dollars ($250,000) in the aggregate amount outstanding, or
(ii) existing on Equipment when acquired, if the Lien is confined to the
property and improvements and the proceeds of the Equipment;

(d) statutory Liens securing claims or demands of materialmen, mechanics,
carriers, warehousemen, landlords and other Persons imposed without action of
such parties, provided, however, that they have no priority over any of Agent’s
Lien and the aggregate amount of such Liens does not any time exceed Fifty
Thousand Dollars ($50,000);

(e) leases or subleases of real property granted in the Ordinary Course of
Business, and leases, subleases, non-exclusive licenses or sublicenses of
property (other than real property or Intellectual Property) granted in the
Ordinary Course of Business, if the leases, subleases, licenses and sublicenses
do not prohibit granting Agent a security interest;

(f) banker’s liens, rights of setoff and Liens in favor of financial
institutions incurred made in the Ordinary Course of Business arising in
connection with Borrower’s deposit accounts or securities accounts held at such
institutions to secure payment of fees and similar costs and expenses subject to
Borrower’s compliance with Section 6.6(b) hereof;

(g) Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
Ordinary Course of Business (other than Liens imposed by ERISA);

(h) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 8.5 or 8.7;

(i) easements, reservations, rights-of-way, restrictions, minor defects or
irregularities in title and similar charges or encumbrances affecting real
property not constituting a Material Adverse Change;

(j) non-exclusive licenses of Intellectual Property granted to third parties in
the Ordinary Course of Business and/or Permitted IP Dispositions; and

(k) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) and (c) above, but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the Indebtedness may not increase.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“PPD” means PPD Development, LP, a Texas limited partnership.

“Prepayment Fee” means with respect to any Term Loan subject to prepayment prior
to the Maturity Date, whether by mandatory or voluntary prepayment, acceleration
or otherwise, an additional fee payable to the Lenders in amount equal to:

(a) for a prepayment made on or after the Funding Date for such Term Loan
through and including the date which is twelve (12) months after such Funding
Date, four percent (4.0%) multiplied by the original Term Loan Commitments;

 

37



--------------------------------------------------------------------------------

(b) for a prepayment made after the date which is twelve (12) months after the
Funding Date for such Term Loan through and including the date which is
twenty-four (24) months after such Funding Date, three percent (3.0%) multiplied
by the original Term Loan Commitments for such Term Loan so prepaid; and

(c) for a prepayment made after the date which is twenty-four (24) months after
the Funding Date for such Term Loan through and including the date which is
thirty-six (36) months after such Funding Date, one percent (1.0%) multiplied by
the original Term Loan Commitments for such Term Loan so prepaid.

“Pro Rata Share” means, as determined by Agent, with respect to each Lender, a
percentage (expressed as a decimal, rounded to the ninth decimal place)
determined by dividing the amount of Term Loans held by such Lender by the
aggregate amount of all outstanding Term Loans.

“Products” means the Development Compounds and/or Sale Compounds.

“Registered Organization” means any “registered organization” as defined in the
Code, with such additions to such term as may hereafter be made.

“Required Lenders” means Lenders having (a) more than 60% of the Term Loan
Commitments of all Lenders, or (b) if such Term Loan Commitments have expired or
been terminated, more than 60% of the aggregate outstanding principal amount of
the Term Loans; provided, however, that so long as a party that is a Lender
hereunder on the Closing Date does not assign any portion of its Term Loan
Commitment or Term Loan, the term “Required Lenders” shall include such Lender.
For purposes of this definition only, a Lender shall be deemed to include
itself, and any Lender that is an Affiliate or Approved Fund of such Lender.

“Required Permit” means a Permit (a) issued or required under Laws applicable to
the business of Borrower or any of its Subsidiaries or necessary in the
manufacturing, importing, exporting, possession, ownership, warehousing,
marketing, promoting, sale, labeling, furnishing, distribution or delivery of
goods or services under Laws applicable to the business of Borrower or any of
its Subsidiaries or any Drug Application (including without limitation, at any
point in time, all licenses, approvals and permits issued by the FDA or any
other applicable Governmental Authority necessary for the testing of any
Development Compound or the manufacture, marketing or sale of any Sale Compound
by any applicable Borrower(s) as such activities are being conducted by such
Borrower with respect to such Product at such time), and (b) issued by any
Person from which Borrower or any of their Subsidiaries have received an
accreditation.

“Requirement of Law” means as to any Person, the organizational or governing
documents of such Person, and any Law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.

“Responsible Officer” means any of the Chairman, President, Chief Medical
Officer or Chief Financial Officer of Borrower.

“Sale Compound” means any therapeutic compound approved for marketing (“Approved
Drug”) that is manufactured, marketed or sold by any Borrower or any of its
Subsidiaries, it being acknowledged and understood that as of the Closing Date,
neither Borrower nor any of its Subsidiaries manufactures and sells Approved
Drugs; provided, in the event Borrower or its Subsidiaries engages in the
manufacture or sale of Approved Drugs subsequent to the Closing Date and
Borrower fails to comply with the obligations under Section 6.2(d) to give
notice

 

38



--------------------------------------------------------------------------------

to Agent and update Schedule 5.11 prior to manufacturing or selling any new
Approved Drug, any such improperly undisclosed Approved Drug shall be deemed to
be included in this definition.

“Sale Inventory” means the inventory of Sale Compounds manufactured and held for
sale by any Borrower or any of its Subsidiaries, including without limitation
such inventory of Sale Compounds as is temporarily out of Borrower’s custody or
possession or in transit and including any returned Sale Compounds inventory.

“Secured Promissory Note” has the meaning given it in Section 2.7.

“Secured Promissory Note Record” means a record maintained by each Lender with
respect to the outstanding Obligations and credits made thereto.

“Securities Account” means any “securities account”, as defined in the Code,
with such additions to such term as may hereafter be made.

“Subject Intellectual Property” has the meaning given it in Section 2.5(d).

“Subsidiary” means, with respect to any Person, any Person of which more than
50.0% of the voting stock or other equity interests (in the case of Persons
other than corporations) is owned or controlled, directly or indirectly, by such
Person or one or more of Affiliates of such Person.

“[*]” means, either individually or collectively as the context may require,
[*], a Delaware corporation and [*], a company organized and existing under the
laws of [*].

“Term Loan” or “Term Loans” has the meaning given it in Section 2.2(a).

“Term Loan Commitment” means, for any Lender, the obligation of such Lender to
make a Term Loan, up to the principal amount shown on Schedule 1. “Term Loan
Commitments” means the aggregate amount of such commitments of all Lenders.

“Tranche One Maturity Date” means August 1, 2015, for the Tranche One Term Loan.

“Tranche Two Eligibility Date” means the date on which Agent determines that
Borrower has closed the [*] and has received [*] of at least [*] dollars ($[*])
in connection therewith, which date must be prior to the Draw Period Termination
Date.

“Tranche Two Maturity Date” means, if the Tranche Two Term Loan is advanced
(i) on or prior to December 31, 2011, then the date that is thirty-six
(36) months after the Amortization Date of such Tranche Two Term Loan or
(ii) after December 31, 2011, then the date that is thirty-three (33) months
after the Amortization Date of such Tranche Two Term Loan.

“Transfer” has the meaning given it in Section 7.1.

[SIGNATURES APPEAR ON FOLLOWING PAGE(S)]

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

39



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Closing Date.

 

BORROWER: FURIEX PHARMACEUTICALS, INC. By:  

/s/ Marshall H. Woodworth

Name:   Marshall H. Woodworth Title:   Chief Financial Officer APBI HOLDINGS,
LLC By:  

/s/ Marshall H. Woodworth

Name:   Marshall H. Woodworth Title:   Chief Financial Officer DEVELOPMENT
PARTNERS, LLC By:  

/s/ Marshall H. Woodworth

Name:   Marshall H. Woodworth Title:   Chief Financial Officer GENUPRO, INC. By:
 

/s/ Marshall H. Woodworth

Name:   Marshall H. Woodworth Title:   Chief Financial Officer



--------------------------------------------------------------------------------

AGENT: MIDCAP FUNDING III, LLC, as Agent for Lenders By:  

/s/ Josh Groman

Name:   Josh Groman Title:   Managing Director



--------------------------------------------------------------------------------

LENDERS: MIDCAP FUNDING III, LLC, as a Lender By:  

/s/ Josh Groman

Name:   Josh Groman Title:   Managing Director Address for notices:

MidCap Funding III, LLC

7255 Woodmont Avenue, Suite 200

Bethesda, Maryland 20814

Attention: Portfolio Management- Life Sciences

Fax: (301) 941-1450

E-Mail: Lviera@midcapfinancial.com

with a copy to:

Midcap Financial, LLC

7255 Woodmont Avenue, Suite 200

Bethesda, Maryland 20814

Attention: General Counsel

Fax: (301) 941-1450

E-Mail: Rgoodridge@midcapfinancial.com



--------------------------------------------------------------------------------

SILICON VALLEY BANK, as a Lender By:  

/s/ Chris J. Stoecker

Name:   Chris J. Stoecker Title:   VP Address for notices:

Silicon Valley Bank

3005 Carrington Mill Boulevard, Suite 530
Morrisville, North Carolina 27560


Attention: Chris Stoecker, Relationship Manager
Fax: (919) 461-3908



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

EXHIBITS

Exhibit A

   Collateral

Exhibit B

   Loan Payment / Advance Request Form

Exhibit C

   Compliance Certificate SCHEDULES

Schedule 1

   Lenders and Commitments

Schedule 5.1

   Organizational Information

Schedule 5.2

   Collateral Disclosures

Schedule 5.3

   Litigation

Schedule 5.11

   Products and Required Permits

Schedule 6.12

   Post Closing Obligations

Schedule 7.4

   Indebtedness

Schedule 7.7

   Investments

 

2



--------------------------------------------------------------------------------

EXHIBIT A

COLLATERAL

The Collateral consists of all assets of Borrower, including all of Borrower’s
right, title and interest in and to the following personal property:

(a) all goods, Accounts (including health-care insurance receivables),
Equipment, Inventory, contract rights or rights to payment of money, leases,
license agreements, franchise agreements, General Intangibles, commercial tort
claims, documents, instruments (including any promissory notes), chattel paper
(whether tangible or electronic), cash, deposit accounts, investment accounts,
commodity accounts and other Collateral Accounts, all certificates of deposit,
fixtures, letters of credit rights (whether or not the letter of credit is
evidenced by a writing), securities, and all other investment property,
supporting obligations, and financial assets, whether now owned or hereafter
acquired, wherever located; and

(b) all Borrower’s Books relating to the foregoing, and any and all claims,
rights and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral shall not include any Intellectual
Property of any Loan Party, whether now owned or hereafter acquired, except to
the extent that it is necessary under applicable law to have a Lien and security
interest in any such Intellectual Property in order to have a perfected Lien and
security interest in and to IP Proceeds (defined below), and for the avoidance
of any doubt, the Collateral shall include, and Agent shall have a Lien and
security interest in, (i) all IP Proceeds, and (ii) all payments with respect to
IP Proceeds that are received after the commencement of a bankruptcy or
insolvency proceeding. The term “IP Proceeds” means, collectively, all cash,
Accounts, license and royalty fees, claims, products, awards, judgments,
insurance claims, and other revenues, proceeds or income, arising out of,
derived from or relating to any Intellectual Property of any Loan Party, and any
claims for damage by way of any past, present or future infringement of any
Intellectual Property of any Loan Party (including, without limitation), all
cash, royalty fees, other proceeds, Accounts and General Intangibles that
consist of rights of payment to or on behalf of a Loan Party and the proceeds
from the sale, licensing or other disposition of all or any part of, or rights
in, any Intellectual Property by or on behalf of a Loan Party).

Notwithstanding the foregoing, the Collateral shall not include any rights of
the Borrower under the [*], but prior to the consummation of the [*], shall
include the [*] License Proceeds. The term “[*] License Proceeds” means,
collectively, all IP Proceeds arising out of, derived from or relating to the
[*] or any associated Intellectual Property.

Agent and Lenders further acknowledge that the Collateral shall not include more
than 65% of the voting securities of any Subsidiary that is not organized under
the laws of the United States or any of its states if such pledge would cause a
material increase in the Borrower’s federal income tax liability.

Pursuant to the terms of a certain negative pledge arrangement with Agent and
Lenders, Borrower has agreed not to encumber any of its Intellectual Property
without Agent’s and Lenders’ prior written consent; provided, however, Borrower
may enter into the [*], so long as it has satisfied the conditions for such
transaction outlined in the defined term “[*].”

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

3



--------------------------------------------------------------------------------

EXHIBIT B

LOAN PAYMENT/ADVANCE REQUEST FORM

DEADLINE IS NOON E.S.T.

 

      Date:                     , 201    

LOAN PAYMENT:

From Account #                                         
                                   To Account

#                                                                   
                  

    (Deposit Account #)                                          
                                   (Loan Account #)

Principal $                                         
                                        and/or Interest

$                                                                   
                                       

Authorized Signature:                                                      Phone
Number:                                          
                               

Print Name/Title:                                       

LOAN ADVANCE:

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

From Account #                                         
                               To Account

#                                                                   
              

    (Loan Account #)                                          
                       (Deposit Account #)

Amount of Advance $                                                   

All Borrower’s representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the

date of the request for an advance; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties

that already are qualified or modified by materiality in the text thereof; and
provided, further, that those representations and warranties expressly

referring to a specific date shall be true, accurate and complete in all
material respects as of such date:

Authorized Signature:                                             Phone Number:
                                                                         

Print Name/Title:                                       

OUTGOING WIRE REQUEST:

Complete only if all or a portion of funds from the loan advance above is to be
wired.

Beneficiary Name:                                          
                                         
                                         
                                         

Amount of Wire: $                                         
                                                        

Beneficiary Lender:                                                      

Account Number:                                          
                                                        

City and State:                                                  

Beneficiary Lender Transit (ABA) #:                                         
        Beneficiary Lender Code (Swift, Sort, Chip, etc.):             

(For International Wire Only)



--------------------------------------------------------------------------------

Intermediary Lender:                                                          
Transit (ABA) #:                                          
                                       

For Further Credit to:                                          
                                         
                                         
                                         

Special Instruction:                                          
                                         
                                         
                                              

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the

terms and conditions set forth in the agreements(s) covering funds transfer
service(s), which agreements(s) were previously received and

executed by me.

Authorized Signature:                                          
                            2nd Signature (if required):

                                                                              

Print Name/Title:                                          
                                                        Print Name/Title:

                                                                   
                  

Telephone #:                                                                  
Telephone #:                                          
                                            

 

2



--------------------------------------------------------------------------------

EXHIBIT C

COMPLIANCE CERTIFICATE

 

TO:    MidCap Funding III, LLC, as Agent    FROM:       DATE:   
                    , 201     

The undersigned authorized officer of                                 
(“Borrower”) certifies that under the terms and conditions of the Loan and
Security Agreement between Borrower, Agent and the Lenders (the “Agreement”):

(1) Borrower is in complete compliance with all required covenants for the month
ending                     , 201  , except as noted below;

(2) there are no Events of Default;

(3) all representations and warranties in the Agreement are true and correct in
all material respects on this date except as noted below; provided, however,
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof; and provided, further, that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date;

(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.8 of the Agreement;
and

(5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Agent.

Attached are the required documents supporting the certifications set forth in
this Compliance Certificate. The undersigned certifies, in his/her capacity as
an officer of the Borrower, that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges, in his/her
capacity as an officer of Borrower, that no borrowings may be requested at any
time or date of determination that Borrower is not in compliance with any of the
terms of the Agreement, and that compliance is determined not just at the date
this certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

  

Complies

Monthly Financial Statements    Monthly within 45 days    Yes            No
Audited Financial Statements    Annually within 150 days after FYE   
Yes            No Board Approved Projections    Annually within 90 days after
FYE    Yes            No Compliance Certificate    Monthly within 45 days   
Yes            No



--------------------------------------------------------------------------------

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

 

 

[NAME OF BORROWER]     AGENT USE ONLY       Received by:  

 

By:  

 

    AUTHORIZED SIGNER Name:  

 

    Date:  

 

Title:  

 

            Verified:  

 

      AUTHORIZED SIGNER       Date:  

 

      Compliance Status:                Yes        No



--------------------------------------------------------------------------------

SCHEDULE 1

LENDERS AND COMMITMENTS

 

Lender

   Term Loan
Commitment      Commitment
Percentage  

MidCap Funding III, LLC

   $ 7,500,000         50 % 

Silicon Valley Bank

   $ 7,500,000         50 %    

 

 

    

 

 

 

TOTAL

   $ 15,000,000         100 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 5.1

ORGANIZATIONAL INFORMATION

 

Legal Name of Borrower

 

Type of Legal Entity

 

State of Organization

  Organizational
Identification
Number  

Tax
Identification
Number

 

Principal Place of Business

Furiex Pharmaceuticals, Inc   Corporation   Delaware   4744208   27-1197863  
3900 Paramount Parkway, Suite 150 Morrisville, NC 27560 APBI Holdings, LLC  
Limited Liability Company   North Carolina   0703248   N/A  

3900 Paramount Parkway, Suite 150

Morrisville, NC 27560

Development Partners, LLC   Limited Liability Company   Delaware   3728473  
20-0417496  

3900 Paramount Parkway, Suite 150

Morrisville, NC 27560

GenuPro, Inc   Corporation   North Carolina   0459382   56-2085866  

3900 Paramount Parkway, Suite 150

Morrisville, NC 27560



--------------------------------------------------------------------------------

SCHEDULE 5.2(a)

COLLATERAL ACCOUNTS

Furiex Pharmaceuticals, Inc. maintains the following Deposit Accounts and
Securities Accounts:

 

Bank Name

   Account Number   Branch Address [*]    [*]   [*]

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

SCHEDULE 5.2(d)

INTELLECTUAL PROPERTY AND LICENSE AGREEMENTS



--------------------------------------------------------------------------------

SCHEDULE 5.2(e)

LOCATION OF COLLATERAL

LOCATION OF COLLATERAL

3900 Paramount Parkway, Suite 150

Morrisville, NC 27560

929 North Front Street

Wilmington, NC 28401

980 Harvest Drive, Suite 130

Blue Bell, PA 19422

7551 Metro Center Drive, Suite 300

Austin, TX 78744

2244 Dabmeu Road

Richmond, VA 23230

3202 Tower Oaks Boulevard, Suite 300

Rockville, MD 20852



--------------------------------------------------------------------------------

SCHEDULE 5.3

LITIGATION

None.



--------------------------------------------------------------------------------

SCHEDULE 5.11

PRODUCTS AND REQUIRED PERMITS

1. PRODUCTS

a. PPD-10558

b. JNJ-32729463

c. JNJ-27018966

2. REQUIRED PERMITS

a. The following regulatory applications for performing human clinical trials:

 

  (i) PPD10558 - IND No. 76,475

 

  (ii) JNJ-32729463 - IND No. 102,844 (Tablets), IND No. 107,488 (IV); CTA
No. 61-3910-4036748 (Germany), CTA No. 73/UR/CEBK/01/11 (Poland), Protocol
No. 32792463CAP2001 (Hungary), MoH Reference No. 035-11 (Peru); MoH Reference
No. EC267853/11 (Chile).

 

  (iii) JNJ-27018966 - IND No. 79,214



--------------------------------------------------------------------------------

SCHEDULE 6.12

POST CLOSING OBLIGATIONS

Borrowers shall satisfy and complete each of the following obligations, or
provide Agent each of the items listed below, as applicable, on or before the
date indicated below, all to the satisfaction of Agent in its sole and absolute
discretion:

(a) By not later than thirty (30) days after the Closing Date, Borrower shall
cause each of its deposit and/or securities accounts located at Branch Banking &
Trust Company to be closed and all funds or other items on deposit in such
deposit and/or securities accounts to be deposited into a Collateral Account
which is subject to a Control Agreement in favor of Agent.

(b) By not later than sixty (60) days after the Closing Date, Borrower shall
deliver a fully executed and complete Control Agreement executed by all parties
thereto with respect to Borrower’s account numbered [*] located at Merrill Lynch
and set forth on Schedule 5.2(a)(the “ML SACA”). Until such time as Borrower
obtains the fully-executed ML SACA and for ninety-one (91) days thereafter,
Borrower shall maintain cash and Cash Equivalents of not less than ten million
dollars ($10,000,000.00) in one of the SVB deposit or securities accounts
subject to a Control Agreement.

Borrower’s failure to complete and satisfy any of the above obligations on or
before the date indicated above, or Borrower’s failure to deliver any of the
above listed items on or before the date indicated above, shall constitute an
immediate an automatic Event of Default.

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

SCHEDULE 7.4

INDEBTEDNESS AS OF THE CLOSING DATE

None.



--------------------------------------------------------------------------------

SCHEDULE 7.7

INVESTMENTS AS OF THE CLOSING DATE

See the Collateral Accounts listed on Schedule 5.2(a) hereto.

Furiex Pharmaceuticals, Inc. has the following subsidiaries:

 

  •  

100% membership interest in APBI Holdings, LLC, a North Carolina limited
liability company

 

  •  

100% membership interest in Development Partners, LLC, a Delaware limited
liability company

 

  •  

500,000 shares of common stock of GenuPro, Inc., a North Carolina corporation
representing 100% of its issued and outstanding shares